Exhibit 10.5

 

 

 

DELL TECHNOLOGIES INC.

SECOND AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT

Dated as of December 25, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS



Section 1.1.

   Definitions      2

Section 1.2.

   General Interpretive Principles      15    ARTICLE II REPRESENTATIONS AND
WARRANTIES   

Section 2.1.

   Representations and Warranties of the Management Stockholders      16   
ARTICLE III TRANSFER RESTRICTIONS   

Section 3.1.

   General Restrictions on Transfers      17

Section 3.2.

   Specified Restrictions on Transfers      20

Section 3.3.

   Permitted Transfers      23

Section 3.4.

   Tag-Along Rights      23

Section 3.5.

   Black-Out Periods      27

Section 3.6.

   Applicability to Post-Recapitalization Awards      27    ARTICLE IV PUT
RIGHTS   

Section 4.1.

   Certain Definitions      28

Section 4.2.

   Put Right of the Management Stockholders      29

Section 4.3.

   Limitations on Repurchases      29

Section 4.4.

   Further Assurances      31

Section 4.5.

   Termination of Article IV      31

Section 4.6.

   Not Applicable to Post-Recapitalization Awards      31

Section 4.7.

   Reinstatement of Put Right      31    ARTICLE V ADDITIONAL AGREEMENTS   

Section 5.1.

   Further Assurances      31

Section 5.2.

   Confidentiality      31

Section 5.3.

   Cooperation with Reorganizations      33    ARTICLE VI ADDITIONAL MANAGEMENT
STOCKHOLDERS   

Section 6.1.

   Additional Management Stockholders      33    ARTICLE VII MISCELLANEOUS   

Section 7.1.

   Entire Agreement      34

Section 7.2.

   Specific Performance      34

Section 7.3.

   Governing Law      34

Section 7.4.

   Submissions to Jurisdictions; WAIVER OF JURY TRIAL      34

 

 

i



--------------------------------------------------------------------------------

Section 7.5.

 

Obligations

     36

Section 7.6.

 

Consents, Approvals and Actions

     36

Section 7.7.

 

Amendment; Waiver

     36

Section 7.8.

 

Assignment of Rights By Management Stockholders

     37

Section 7.9.

 

Binding Effect

     37

Section 7.10.

 

Third Party Beneficiaries

     37

Section 7.11.

 

Termination

     37

Section 7.12.

 

Notices

     37

Section 7.13.

 

No Third Party Liability

     40

Section 7.14.

 

No Partnership

     40

Section 7.15.

 

Aggregation; Beneficial Ownership

     40

Section 7.16.

 

Severability

     41

Section 7.17.

 

Management Stockholder Group Representative

     41

Section 7.18.

 

Counterparts

     42

Section 7.19.

 

Effectiveness

     42

ANNEXES

ANNEX A – FORM OF JOINDER AGREEMENT

ANNEX B – FORM OF SPOUSAL CONSENT

ANNEX C – FORM OF PUT NOTICE

 

ii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

SECOND AMENDED AND RESTATED

MANAGEMENT STOCKHOLDERS AGREEMENT

This SECOND AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT is made as of
December 25, 2018, by and among Dell Technologies Inc., a Delaware corporation
(together with its successors and assigns, the “Company”), and each of the
following (hereinafter severally referred to as a “Stockholder” and collectively
referred to as the “Stockholders”):

 

  (a)

Michael S. Dell (“MD”) and Susan Lieberman Dell Separate Property Trust (the
“SLD Trust” and together with MD and their respective Permitted Transferees (as
defined herein) that acquire Common Stock (as defined herein), the “MD
Stockholders”);

 

  (b)

Silver Lake Partners III, L.P., a Delaware limited partnership, Silver Lake
Technology Investors III, L.P., a Delaware limited partnership, Silver Lake
Partners IV, L.P., a Delaware limited partnership, Silver Lake Technology
Investors IV, L.P., a Delaware limited partnership, and SLP Denali Co-Invest,
L.P., a Delaware limited partnership (collectively, and together with their
respective Permitted Transferees that acquire Common Stock, the “SLP
Stockholders,” and together with the MD Stockholders, the “Sponsor
Stockholders”); and

 

  (c)

the Management Stockholders (as defined herein).

WHEREAS, certain of the parties are party to that certain Management
Stockholders Agreement, dated as of October 29, 2013 and amended by Amendment
No. 1 thereto dated as of July 14, 2014, Amendment No. 2 thereto dated as of
July 21, 2014, and Amendment No. 3 thereto dated as of August 28, 2015 (the
“Original Agreement”), as further amended and restated by that certain Amended
and Restated Management Stockholders Agreement, dated as of September 7, 2016
(the “First Restated Agreement”);

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of July 1, 2018
(as further amended, restated, supplemented or modified from time to time, the
“Merger Agreement”), by and between the Company and Teton Merger Sub Inc., a
Delaware corporation and wholly-owned subsidiary of the Company (“Merger Sub”),
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company as the surviving corporation;

WHEREAS, in connection with the execution of the Merger Agreement and the
consummation of the Merger, the Company, the MD Stockholders and the SLP
Stockholders wish to amend the First Restated Agreement to make certain changes
to the rights and obligations of the Company, the MD Stockholders, the MSD
Partners Stockholders, SLP Stockholders and the Management Stockholders under
the First Restated Agreement;



--------------------------------------------------------------------------------

WHEREAS, pursuant to, and subject to the terms and conditions set forth in,
Section 5.9 of that certain MSD Partners Stockholders Agreement, dated as of the
date hereof, the Company, the MSD Partners Stockholders and the MSD Partners
Co-Investors (as defined therein) parties thereto agreed to terminate the rights
and obligations of the MSD Partners Stockholders and the MSD Partners
Co-Investors under the First Amended Agreement; and

WHEREAS, the undersigned parties desire to amend and restate the First Restated
Agreement as set forth herein pursuant to Section 7.7 of the First Restated
Agreement;

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree that the First Restated Agreement is, as of the effectiveness of this
Agreement pursuant to Section 7.19, amended and restated in its entirety as
follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“90% Owner” means, as of any measurement date, the beneficial owners of at least
ninety percent (90%) of all issued and outstanding shares of Common Stock as of
such date.

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing. Notwithstanding the
foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries
(including VMware and its subsidiaries) and its other controlled Affiliates
shall not be considered Affiliates of any of the Sponsor Stockholders or any of
such party’s Affiliates (other than the Company, its Subsidiaries and its other
controlled Affiliates), (ii) none of the MD Stockholders and the MSD Partners
Stockholders, on the one hand, and/or the SLP Stockholders, on the other hand,
shall be considered Affiliates of each other, and (iii) except with respect to
Section 7.13, none of the Sponsor Stockholders shall be considered Affiliates of
(x) any portfolio company in which any of the Sponsor Stockholders or any of
their investment fund Affiliates have made a debt or equity investment (and vice
versa) or (y) any limited partners, non-managing members or other similar direct
or indirect investors in any of the Sponsor Stockholders or their affiliated
investment funds.

“Aggregate Cap” has the meaning ascribed to such term in Section 4.3(b).

“Agreement” means this Second Amended and Restated Management Stockholders
Agreement (including the schedules, annexes and exhibits attached hereto) as the
same may be amended, restated, supplemented or modified from time to time.

 

2



--------------------------------------------------------------------------------

“Applicable Employee” means (i) with respect to any Management Stockholder that
is or was an employee, Non-Sponsor Director or consultant of the Company or any
of its Subsidiaries, such employee, Non-Sponsor Director or consultant and
(ii) with respect to any Management Stockholder that is not and was not an
employee, Non-Sponsor Director or consultant of the Company or any of its
Subsidiaries, the current or former employee, Non-Sponsor Director or consultant
of the Company or any of its Subsidiaries with respect to whom such Management
Stockholder is an Affiliate or a Permitted Transferee on or after the date of
this Agreement. For purposes of this definition of “Applicable Employee,” the
term “Subsidiary” shall include VMware and its subsidiaries.

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that
(i) subject to Section 7.15, no party hereto shall be deemed to beneficially own
any securities held by any other party hereto solely by virtue of the provisions
of this Agreement (other than this definition) or other similar agreement with
the Company and/or its Subsidiaries, and (ii) with respect to any securities
held by a party hereto that are exercisable for, convertible into or
exchangeable for shares of Common Stock upon delivery of consideration to the
Company or any of its Subsidiaries, such shares of Common Stock shall not be
deemed to be beneficially owned by such party unless, until and to the extent
such securities have been exercised, converted or exchanged and such
consideration has been delivered by such party to the Company or such
Subsidiary.

“Board” means the Board of Directors of the Company.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Cause” shall, with respect to the Applicable Employee of any Management
Stockholder, either (i) have the meaning ascribed to such term in the Company
Award (whether or not then-outstanding) that was entered into with such
Applicable Employee prior to July 1, 2018, or (ii) if no such Company Award
exists or has existed or if “Cause” is not defined therein, then Cause shall
mean: (A) a violation (x) by the Applicable Employee of such Management
Stockholder’s obligations regarding confidentiality or the protection of
sensitive, confidential or proprietary information, or trade secrets, or (y) of
any other restrictive covenant by which the Applicable Employee of such
Management Stockholder is bound; (B) an act or omission by the Applicable
Employee of such Management Stockholder resulting in the Applicable Employee of
such Management Stockholder being charged with a criminal offense which
constitutes a felony or involves moral turpitude or dishonesty; (C) conduct by
the Applicable Employee of such Management Stockholder which constitutes gross
neglect, insubordination, willful misconduct, or a breach of the Code of Conduct
or a fiduciary duty to the Company, any of its Subsidiaries (which for this
purpose includes VMware and its subsidiaries) or the stockholders of the
Company; or (D) a determination by the senior management of the Company that the
Applicable Employee of such Management Stockholder violated state or federal law
relating to the workplace environment, including, without limitation, laws
relating to sexual harassment or age, sex, race, or other prohibited
discrimination. Thus, and for the avoidance of doubt, for purposes of this
Agreement, if a Cause definition is specified in a Company Award granted to the

 

3



--------------------------------------------------------------------------------

Applicable Employee of the Management Stockholder prior to July 1, 2018, then
the Cause definition in clause (i) of the immediately preceding sentence will
apply and the Cause definition in clause (ii) of the immediately preceding
sentence shall not apply. No Company Award granted to the Applicable Employee of
a Management Stockholder after July 1, 2018, shall be conditioned upon (nor
implement in any way) the retroactive application of a Cause definition to any
Company Awards granted to the Applicable Employee prior to July 1, 2018 (or
Shares issued or issuable thereunder, regardless of the date of issuance), or
any other Shares issued to the Management Stockholder prior to July 1, 2018.    

“Change in Control” means the occurrence of any one or more of the following
events: (i) the sale or disposition, in one or a series of related transactions,
to any “person” or “group” (as such terms are used for purposes of Sections
13(d)(3) and 14(d)(2) of the Exchange Act) other than to the Sponsor
Stockholders or any of their respective Affiliates or to any “group” in which
any of the foregoing is a member of all or substantially all of the consolidated
assets of the Company; (ii) any “person” or “group” other than the Sponsor
Stockholders or any of their respective Affiliates or any “group” in which any
of the foregoing is a member, is or becomes the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding shares of Common Stock, excluding as a result of any merger or
consolidation that does not constitute a Change in Control pursuant to clause
(iii); (iii) any merger or consolidation of the Company with or into any other
person unless the holders of the Common Stock immediately prior to such merger
or consolidation beneficially own a majority of the outstanding shares of the
common stock (or equivalent voting securities) of the surviving or successor
entity (or the parent entity thereof); or (iv) prior to an IPO, the Sponsor
Stockholders and their respective Affiliates cease to have the ability to cause
the election of that number of members of the Board who would collectively have
the right to vote a majority of the aggregate number of votes represented by all
of the members of the Board and any “person” or “group,” other than the Sponsor
Stockholders and their respective Affiliates or any “group” in which any of the
foregoing is a member, beneficially owns outstanding voting stock representing a
greater percentage of voting power with respect to the general election of
members of the Board than the shares of outstanding voting stock of the Sponsor
Stockholders and their respective Affiliates collectively beneficially own.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. Reference herein to any section of the Code
shall be deemed to include any regulations or other interpretive guidance under
such section, and any amendments or successor provisions to such section,
regulations or guidance.

 

4



--------------------------------------------------------------------------------

“Code of Conduct” means Dell’s Code of Conduct, as amended or updated from time
to time.

“Common Stock” means the Class A Common Stock, the Class B Common Stock, the
Class C Common Stock, and any other series or class of common stock of the
Company.

“Company” has the meaning ascribed to such term in the Preamble.

“Company Award” means an agreement between the Company or any of its
Subsidiaries, on the one hand, and any Management Stockholder (or the Applicable
Employee of such Management Stockholder), on the other hand, under which the
Company or any of its Subsidiaries issues Shares, Company Stock Options, stock
appreciation rights or restricted stock units (including performance-based
restricted stock units) that correspond to Common Stock and/or Company Stock
Options or other DTI Securities to such Management Stockholder; provided, that
for the avoidance of doubt, no Share Rollover Agreement, RSU Rollover Agreement
or Shares issued in respect thereof shall be deemed to be a Company Award
hereunder. For purposes of this definition of “Company Award,” the term
“Subsidiary” shall include VMware and its subsidiaries.

“Company Stock Option” means an option to subscribe for, purchase or otherwise
acquire shares of Common Stock.

“Confidential Information” has the meaning ascribed to such term in
Section 5.2(a).

“Credit Agreement” means the Credit Agreement dated as of September 7, 2016, by
and among Intermediate, Dell, Dell International L.L.C., a Delaware limited
liability company, as the borrower, EMC, the banks and other financial
institutions party thereto as lenders from time to time, and Credit Suisse AG,
Cayman Islands Branch as Term Loan B Administrative Agent and Collateral Agent
and JPMorgan Chase Bank, N.A. as Term Loan A Administrative Agent.

“Cure Period” has the meaning ascribed to such term in the definition of Good
Reason.

“Dell” means Dell Inc., a Delaware corporation.

“Demand Registration” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Denali Acquiror” means Denali Acquiror Inc.

 

5



--------------------------------------------------------------------------------

“Disability” means either (i) the inability of the Applicable Employee of a
Management Stockholder to perform his or her duties and obligations for any
ninety (90) days during a period of one hundred eighty (180) consecutive days
due to mental or physical incapacity, as determined by a physician selected by
the Board or (ii) being qualified to receive payments pursuant to any applicable
employer-sponsored group long-term disability insurance benefit program in which
such Applicable Employee participates.

“Disabling Event” has the meaning ascribed to such term in the MD Stockholders
Agreement, dated as of the date hereof, as it may be amended from time to time.

“DTI Securities” means the Common Stock, any equity or debt securities
exercisable or exchangeable for, or convertible into Common Stock, and any
option, warrant or other right to acquire any Common Stock or such equity or
debt securities of the Company.

“Electing Tag-Along Seller” has the meaning ascribed to such term in
Section 3.4(b).

“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved, and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

“Eligible Tag-Along Seller” means the Management Stockholders and any of their
respective Permitted Transferees that acquire Transferable Shares.

“EMC” means EMC Corporation, a Massachusetts corporation and indirect wholly
owned subsidiary of the Company.

“EMC Closing” means the closing of the EMC Merger pursuant to the EMC Merger
Agreement.

“EMC Closing Date” means September 7, 2016.

“EMC Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of October 12, 2015, by and among the Company, Dell, Universal Acquisition Co.,
a Delaware corporation and direct wholly owned subsidiary of Dell, and EMC (as
further amended, restated, supplemented or modified from time to time).

“Encumbrance” means any lien (statutory or other), pledge, charge, claim,
encumbrance, security interest, option to purchase, mortgage, easement, lease,
license, right of first refusal, preemptive right, transfer restriction,
interest or claim, covenant, title defect or limitation, hypothecation,
assignment, deposit arrangement or other encumbrance of any kind.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated pursuant
thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and any
successor thereto. Reference herein to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

6



--------------------------------------------------------------------------------

“Exempt Shares” means all Transferable Shares held by a Management Stockholder
that (i) were vested and owned by such Management Stockholder on July 1, 2018,
(ii) vested and/or were issued following July 1, 2018, and prior to the Closing
Date, other than any such Transferable Shares acquired upon the exercise of
Company Stock Options where such exercise occurred after July 1, 2018, (iii)
were not acquired pursuant to a Company Award or (iv) were issued pursuant to
the Merger Agreement as Class C Common Stock in exchange for Transferable Shares
described in clause (i), (ii) or (iii) hereof.

“Fair Market Value” with respect to the Applicable Employee of any Management
Stockholder (i) shall mean, if there should be a public market for the Class C
Common Stock on the determination date, the closing price of a share of Class C
Common Stock as reported on such date on the composite tape of the principal
national securities exchange on which the Class C Common Stock is listed or
admitted to trading, or if the Class C Common Stock is not listed or admitted on
any national securities exchange, the arithmetic mean of the per share closing
bid price and per share closing asked price for the Class C Common Stock on such
date as quoted on any established U.S. interdealer quotation system on which
such prices are regularly quoted) (a “Quotation System”), or, if no sale of the
Class C Common Stock shall have been reported on the composite tape of any
national securities exchange or quoted on a Quotation System on such date, then
the immediately preceding date on which sales of the Class C Common Stock has
been so reported or quoted shall be used; and (ii) if there should not be a
public market for shares of Class C Common Stock on the determination date, then
Fair Market Value (a) shall have the meaning ascribed to such term in a Company
Award with such Applicable Employee, and (b) if no such Company Award exists or
has existed or if “Fair Market Value” is not defined therein, then as of any
date of determination, shall mean the fair market value of a Share as determined
in good faith by the Board, based upon the most recent valuation of the shares
of Common Stock performed by the Company’s independent valuation firm, as
adjusted by the Board for changes to Fair Market Value from the date of such
valuation to such date of determination. The valuations described in clause
(b) of the immediately preceding sentence shall be performed by the Company’s
independent valuation firm from time to time as determined by the Board in its
sole discretion, but in any case, the Company shall obtain at least one such
independent valuation as of the end of each fiscal quarter, which in each case
shall be completed no later than 60 days following the end of the applicable
fiscal quarter. If the last day of any such 60-day period is not a Business Day,
such valuation shall be completed no later than the first Business Day following
such 60-day period. Notwithstanding anything herein to the contrary, (1) the per
share value of Class A Common Stock, Class B Common Stock and Class C Common
Stock shall be deemed to be the same, and (2) Fair Market Value shall be
determined without any discounts for illiquidity and minority interests.

“First Restated Agreement” has the meaning ascribed to such term in the
Recitals.

“Good Leaver” means the Applicable Employee of a Management Stockholder who
(i) has, prior to the date of the applicable sale of Transferable Shares under
Section 3.2(a), experienced a termination of employment or service with the
Company and all of its Affiliates for Good Reason or without Cause or due to
such Applicable Employee’s death, Disability or

 

7



--------------------------------------------------------------------------------

Retirement, (ii) has not engaged in Repayment Behavior on or prior to the
earlier of (x) the date of the applicable sale of Transferable Shares under
Section 3.2(a) or (y) the one-year anniversary of such Applicable Employee’s
date of termination of employment or service with the Company and all of its
Affiliates, and (iii) if the Applicable Employee terminated due to Retirement,
has not engaged in Post-Retirement Services on or prior to the earlier of
(A) the date of the applicable sale of Transferable Shares under Section 3.2(a)
or (B) the three-year anniversary of such Applicable Employee’s Retirement.

“Good Reason” shall, with respect to the Applicable Employee of any Management
Stockholder, either (i) have the meaning ascribed to such term in an award
agreement for a Company Award (whether or not then-outstanding) that was entered
into with such Applicable Employee prior to July 1, 2018, or (ii) if no such
Company Award exists or has existed or if “Good Reason” is not defined therein,
then Good Reason shall mean: (A) a material reduction in such Applicable
Employee’s base salary or (B) a change in such Applicable Employee’s principal
place of work to a location of more than fifty (50) miles from his or her
principal place of work immediately prior to such change; provided, that such
Applicable Employee provides written notice to the Company of the existence of
any such condition within ninety (90) days of such Applicable Employee having
actual knowledge of the initial existence of such condition and the Company
fails to remedy the condition within thirty (30) days of receipt of such notice
(the “Cure Period”). In order to resign for Good Reason pursuant to clause
(ii) of the immediately preceding sentence, an Applicable Employee of a
Management Stockholder must actually terminate employment no later than thirty
(30) days following the end of such Cure Period, if the Good Reason condition
remains uncured. Thus and for the avoidance of doubt, for purposes of this
Agreement, if a Good Reason definition is specified in a Company Award granted
to the Applicable Employee of the Management Stockholder prior to July 1, 2018,
then the Good Reason definition in clause (i) of the first sentence in this
paragraph will apply and the Good Reason definition in clause (ii) of the first
sentence in this paragraph shall not apply. No Company Award granted to the
Applicable Employee of a Management Stockholder after July 1, 2018, shall be
conditioned upon (nor implement in any way) the retroactive application of a
Good Reason definition to any Company Awards granted to the Applicable Employee
prior to July 1, 2018 (or Shares issued or issuable thereunder, regardless of
the date of issuance), or any other Shares issued to the Management Stockholder
prior to July 1, 2018.

“Governmental Entity” has the meaning ascribed to such term in Section 5.2(b).

“Immediate Family Members” means, with respect to any natural person (i) such
natural person’s spouse, children (whether natural or adopted as minors),
grandchildren or more remote descendants and (ii) the lineal descendants of each
of the persons described in the immediately preceding clause (i).

“Individual Cap” means, with respect to any Management Stockholder or Management
Stockholder Group, either (i) the “Individual Cap” as defined in an award
agreement for a Company Award (whether or not then-outstanding) that was entered
into with such Management Stockholder (or the Applicable Employee of such
Management Stockholder or Management Stockholder Group) prior to July 1, 2018,
or (ii) in the event that no such Company Award exists or has existed or
“Individual Cap” is not defined in such Company

 

8



--------------------------------------------------------------------------------

Award, (A) $2,000,000 or (B) beginning in the immediately succeeding fiscal year
after the time MD and his Permitted Transferees have become a 90% Owner,
$3,000,000. Thus and for the avoidance of doubt, for purposes of this Agreement,
if the Individual Cap definition is specified in a Company Award granted to the
Applicable Employee of the Management Stockholder prior to July 1, 2018, then
the Individual Cap definition in clause (i) of the immediately preceding
sentence shall apply and the Individual Cap definition in clause (ii) of the
immediately preceding sentence shall not apply. No Company Award granted to the
Applicable Employee of a Management Stockholder after July 1, 2018, shall be
conditioned upon (nor implement in any way) the retroactive application of an
Individual Cap to any Company Awards granted to the Applicable Employee prior to
July 1, 2018 (or Shares issued or issuable thereunder, regardless of the date of
issuance), or any other Shares issued to the Management Stockholder prior to
July 1, 2018.

“Initiating Tag-Along Seller” means, collectively, any one or more Stockholders,
acting jointly.

“Intermediate” means Denali Intermediate Inc., a wholly-owned subsidiary of the
Company.

“IPO” means the consummation of an initial public offering that is registered
under the Securities Act of Class C Common Stock.

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
A attached hereto.

“Legacy Shares” means Shares issued (i) prior to the EMC Closing or (ii) upon
the exercise of Company Stock Options that were granted prior to the EMC
Closing.

“Lock-up Lapse Date” means the date that is the 181st day after the Closing
Date.

“Management Stockholders” means (i) all Stockholders other than the MD
Stockholders and the SLP Stockholders and (ii) any other Person (other than the
Company and the Sponsor Stockholders) who becomes a party hereto pursuant to,
and in accordance with, Article VI hereof whether or not such Person is an
employee, Non-Sponsor Director or consultant of the Company and/or its
Affiliates. For the avoidance of doubt, each Management Stockholder shall
continue to be a Management Stockholder notwithstanding the Applicable Employee
of such Management Stockholder no longer being employed with or providing
services to the Company or any of its Affiliates.

“Management Stockholder Group” means a Management Stockholder for so long as he,
she or it holds DTI Securities and any of his, her or its Permitted Transferees
for so long as they hold DTI Securities and have become parties to this
Agreement as required pursuant to, and in accordance with, Article VI hereof.

“Management Stockholder Group Representative” has the meaning ascribed to such
term in Section 7.17.

 

9



--------------------------------------------------------------------------------

“Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in
the Registration Rights Agreement.

“Merger Sub” has the meaning ascribed to such term in the Recitals.

“MD” has the meaning ascribed to such term in the Preamble.

“MD Charitable Entity” means the Michael & Susan Dell Foundation and any other
private foundation or supporting organization (as defined in Section 509(a) of
the Code) established and principally funded directly or indirectly by MD and/or
his spouse.

“MD Fiduciary” means any trustee of an inter vivos or testamentary trust
appointed by MD.

“MD Immediate Family Member” means, with respect to any MD Stockholder that is a
natural person, (i) such natural person’s spouse, children (whether natural or
adopted as minors), grandchildren or more remote descendants, siblings, spouse’s
siblings and (ii) the lineal descendants of each of the persons described in the
immediately preceding clause (i).

“MD Stockholders” has the meaning ascribed to such term in the Preamble.

“Merger” has the meaning ascribed to such term in the Recitals.

“Merger Agreement” has the meaning ascribed to such term in the Recitals.

“MSD Partners Stockholders” has the meaning ascribed to such term in the MSD
Partners Stockholders Agreement.

“MSD Partners Stockholders Agreement” means that certain MSD Partners
Stockholders Agreement, dated as of December 25, 2018, among the Company, the
MSD Partners Stockholders and the other parties thereto.

“Net Settlement Shares” means any Transferable Shares that were used to pay
either (or both of) the aggregate exercise price for any Transferable Shares
acquired on the exercise of Company Stock Options and/or the applicable tax
withholding due in connection with the issuance of Shares upon the exercise or
settlement of Company Awards (other than Post-Recapitalization Awards) in
connection with a net share withholding process, in any such case, whether via
having the Company withhold otherwise issuable Shares under the Company Award or
having the Shares issuable upon vesting, exercise or settlement of the Company
Award sold into the public market pursuant to a Company approved broker-assisted
exercise or sale program.

“Non-Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such
term in the Registration Rights Agreement.

“Non-Sponsor Director” means any director who is not an Affiliate of the Sponsor
Stockholders.

 

10



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Person, the articles
and/or memorandum of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of limited
partnership and/or other organizational or governing documents of such Person.

“Original Agreement” has the meaning ascribed to such term in the Recitals.

“Original Closing” means the closing of the Original Merger pursuant to the
Original Merger Agreement.

“Original Merger” means the merger of Denali Acquiror and Dell pursuant to the
Original Merger Agreement.

“Original Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of February 5, 2013, between the Company, Intermediate, Denali Acquiror
and Dell, as amended by Amendment No. 1 on August 2, 2013 (as further amended,
restated, supplemented or modified from time to time).

“Permitted Transferee” means:

(i) In the case of any Management Stockholder, the Applicable Employee of such
Management Stockholder, any family trusts and other estate-planning vehicles
controlled solely by the Applicable Employee of such Management Stockholder and
with respect to which the sole beneficiaries are the Applicable Employee of such
Management Stockholder and/or such Applicable Employee’s Immediate Family
Members; provided, that any such transferee enters into a Joinder Agreement in
the form of Annex A.

(ii) In the case of the MD Stockholders:

(A) MD, SLD Trust or any MD Immediate Family Member;

(B) any MD Charitable Entity;

(C) one or more trusts whose current beneficiaries are and will remain for so
long as such trust holds DTI Securities, any of (or any combination of) MD, one
or more MD Immediate Family Members or MD Charitable Entities;

(D) any corporation, limited liability company, partnership or other entity
wholly-owned by any one or more persons or entities described in clauses
(ii)(A), (ii)(B) or (ii)(C) of this definition of “Permitted Transferee”; or

(E) from and after MD’s death, any recipient under MD’s will, any revocable
trust established by MD that becomes irrevocable upon MD’s death, or by the laws
of descent and distribution.

 

11



--------------------------------------------------------------------------------

(iii) In the case of the SLP Stockholders, (A) any of their respective
controlled Affiliates (other than portfolio companies) or (B) an affiliated
private equity fund of such SLP Stockholders that remains such an Affiliate or
affiliated private equity fund of such SLP Stockholders (which, for the
avoidance of doubt, shall include any special purpose entity formed as part of a
“fund-to-fund” transfer of all or a portion of such SLP Stockholder’s investment
in the Company, provided that all of the investors in such special purpose
entity are, at the time of such transfer, partners or stockholders of such
Stockholder and such special purpose entity is managed by such SLP Stockholder
or one of its Affiliates).

For the avoidance of doubt, (x) each MD Stockholder will be a Permitted
Transferee of each other MD Stockholder and (y) each SLP Stockholder will be a
Permitted Transferee of each other SLP Stockholder.

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Piggyback Registration” means an offering by the Company, pursuant to, and in
accordance with, Section 2.5 of the Registration Rights Agreement.

“Post-Recapitalization Award” means all Company Awards issued on or after the
Closing Date. No terms of any agreement reflecting a Post-Recapitalization Award
or any Company Award granted to the Applicable Employee of a Management
Stockholder after July 1, 2018, shall have the effect of adversely affecting the
rights of the Management Stockholder with respect to any Company Awards (and
Shares issued or issuable thereunder) and Shares issued to the Management
Stockholder prior to July 1, 2018.

“Post-Retirement Services” shall, with respect to an Applicable Employee, have
the meaning ascribed to such term in an agreement reflecting a Company Award
(whether or not outstanding) with such Applicable Employee.

“Put Blackout Period” means the period during which the Company is prohibited
under applicable securities laws, including Rule 14e-5 of the Exchange Act, from
purchasing Put Shares or other DTI Securities.

“Put Date” has the meaning ascribed to such term in Section 4.1(a).

“Put Notice” has the meaning ascribed to such term in Section 4.2(a).

“Put Period” has the meaning ascribed to such term in Section 4.1(b).

“Put Price” has the meaning ascribed to such term in Section 4.1(c).

“Put Right” has the meaning ascribed to such term in Section 4.2(a).

 

12



--------------------------------------------------------------------------------

“Put Shares” has the meaning ascribed to such term in Section 4.2(a).

“Put Termination Date” has the meaning ascribed to such term in Section 4.1(d).

“Quotation System” has the meaning ascribed to such term in the definition
of“Fair Market Value.”

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and among the
Company, the Sponsor Stockholders and the other signatories party thereto, as
the same may be amended, restated, supplemented or modified from time to time.

“Release Date” means the date that is the two-year anniversary of the Lock-up
Lapse Date.

“Release Event” means the earlier to occur of (i) an IPO or (iii) the Release
Date.

“Repayment Behavior” shall, with respect to an Applicable Employee, have the
meaning ascribed to such term in an agreement reflecting a Company Award
(whether or not outstanding) with such Applicable Employee.

“Representatives” means, with respect to any Person, such Person’s and its
Affiliates’ respective directors, officers, employees, trustees, partners,
members, stockholders, controlling persons, investment committee, financial
advisors, attorneys, consultants, accountants, agents and other representatives.

“Repurchase Caps” has the meaning ascribed to such term in Section 4.3(b).

“Repurchase Limitations” has the meaning ascribed to such term in
Section 4.3(a).

“Restricted Period” has the meaning ascribed to such term in Section 3.2(a).

“Retirement” means the voluntary termination of employment with the Company and
all of its Affiliates by an Applicable Employee of a Management Stockholder
without Good Reason at or above the age of sixty (60) and after having completed
at least five (5) years of service with the Company and its Affiliates (or any
other combination of such Applicable Employee’s age plus years of service
completed (not less than five (5)) that is at least equal to sixty-five (65)).

“RSU Rollover Agreement” means, with respect to any Management Stockholder, the
Letter Agreement, dated as of the date of the Original Closing, between the
Company and such Management Stockholder, pursuant to which such Management
Stockholder rolled over a portion of his or her Dell restricted stock units into
Company restricted stock units, which resulted in the issuance of Shares upon
their vesting.

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act,
as such provision is amended from time to time.

 

13



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended and any successor
thereto. Reference herein to any section of (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations or other
interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

“Share Rollover Agreement” means, with respect to any Management Stockholder,
the Letter Agreement, dated as of the date of the Original Closing, between the
Company and such Management Stockholder, pursuant to which such Management
Stockholder rolled over a portion of his or her Dell common equity into Shares.

“Shares” means shares of Class A Common Stock and/or Class C Common Stock.

“SLD Trust” has the meaning ascribed to such term in the Preamble.

“SLP” means Silver Lake Management Company III, L.L.C., Silver Lake Management
Company IV, L.L.C. and their respective affiliated management companies and
investment vehicles.

“SLP Stockholders” has the meaning ascribed to such term in the Preamble.

“Sponsor Holders” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Sponsor Stockholders” has the meaning ascribed to such term in the Preamble.

“Spousal Consent” has the meaning ascribed to such term in Section 2.1(g).

“Stockholders” has the meaning ascribed to such term in the Preamble.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers, trustees or other members of the
applicable governing body thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if no such governing body exists at
such entity, a majority of the total voting power of shares of stock or
equivalent ownership interests of the entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association or other business entity if such Person or Persons
shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control the
managing member or general partner of such limited liability company,
partnership, association or other business entity. Notwithstanding the
foregoing, VMware and its Subsidiaries shall not be considered Subsidiaries of
the Company and its Subsidiaries for so long as VMware is not a direct or
indirect wholly-owned subsidiary of the Company.

 

14



--------------------------------------------------------------------------------

“Tag-Along Buyer” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Participation Notice” has the meaning ascribed to such term in
Section 3.4(b).

“Tag-Along Sale” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Sale Notice” has the meaning ascribed to such term in Section 3.4(a).

“Tag-Along Sale Percentage” has the meaning ascribed to such term in
Section 3.4(a).

“Tag-Along Sellers” has the meaning ascribed to such term in Section 3.4(b).

“Tag-Along Shares” has the meaning ascribed to such term in Section 3.4(a).

“transfer” has the meaning ascribed to such term in Section 3.1(a).

“Transferable Shares” means (i) vested Shares and (ii) solely with respect to
Section 3.2(c), Section 3.4, and Article IV, the number of shares of Class C
Common Stock issuable upon exercise of Company Stock Options that are fully
vested and exercisable as of the relevant date of determination; provided, that
for the avoidance of doubt, Company Stock Options are not Transferable Shares.

“Underwritten Shelf Take-Down” has the meaning ascribed to such term in the
Registration Rights Agreement.

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“wholly-owned subsidiary” means, with respect to any Person, any entity of which
all of the shares of stock or equivalent ownership interests (other than, with
respect to non-U.S. subsidiaries, only to the extent legally required, de
minimis ownership thereof by residents, natural persons or non-Affiliates) are
owned by such Person or by one or more wholly-owned subsidiaries of such Person.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words, “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without limitation.”
The terms “dollars” and “$” shall mean United States dollars. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement will
be construed as if drafted jointly by the parties and no presumption or burden
of proof will arise favoring or disfavoring any party because of the authorship
of any provision of this Agreement. Furthermore, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting party has no application to the parties hereto
and is expressly waived.

 

15



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Management Stockholders. Each
of the Management Stockholders hereby represents and warrants severally and not
jointly to the MD Stockholders and the SLP Stockholders and to the Company as of
the date of the Original Agreement (and in respect of Persons who became or
become a party to this Agreement after the date of the Original Agreement, such
Management Stockholder hereby represents and warrants to the MD Stockholders and
the SLP Stockholders and the Company on the date of its execution of a Joinder
Agreement) as follows:

(a) Such Management Stockholder, to the extent applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted and is
proposed to be conducted.

(b) Such Management Stockholder has the full power, authority and legal right to
execute, deliver and perform this Agreement. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action,
corporate or otherwise, of such Management Stockholder. This Agreement has been
duly executed and delivered by such Management Stockholder and constitutes its,
his or her legal, valid and binding obligation, enforceable against it, him or
her in accordance with its terms, subject to applicable bankruptcy, insolvency
and similar laws affecting creditors’ rights generally.

(c) The execution and delivery by such Management Stockholder of this Agreement,
the performance by such Management Stockholder of its, his or her obligations
hereunder by such Management Stockholder does not and will not violate (i) in
the case of Management Stockholders who are not individuals, any provision of
its Organizational Documents, (ii) any provision of any material agreement to
which it, he or she is a party or by which it, he or she is bound or (iii) any
law, rule, regulation, judgment, order or decree to which it, he or she is
subject.

(d) No notice, consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
Management Stockholder in connection with the execution, delivery or
enforceability of this Agreement.

(e) Such Management Stockholder is not currently in violation of any law, rule,
regulation, judgment, order or decree, which violation could reasonably be
expected at any time to have a material adverse effect upon such Management
Stockholder’s ability to enter into this Agreement or to perform its, his or her
obligations hereunder.

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such Management Stockholder to enter into
this Agreement or to perform its, his or her obligations hereunder.

 

16



--------------------------------------------------------------------------------

(g) If such Management Stockholder is an individual and married, he or she has
delivered to the other Stockholders and the Company a duly executed copy of a
Spousal Consent in the form attached hereto as Annex B (a “Spousal Consent”).

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1. General Restrictions on Transfers.

(a) Generally.

(i) No Management Stockholder may directly or indirectly, sell, exchange,
assign, pledge, hypothecate, mortgage, gift or otherwise transfer, dispose of or
encumber, in each case, whether in its own right or by its representative and
whether voluntary or involuntary or by operation of law (any of the foregoing,
whether effected directly or indirectly (including by a direct or indirect
transfer of equity, ownership or economic interests, or options, warrants or
other contractual rights to acquire an equity, ownership or economic interest,
in any Management Stockholder), shall be deemed included in the term “transfer”
as used in this Agreement) any DTI Securities, or any legal, economic or
beneficial interest in any DTI Securities; provided, that a Management
Stockholder may transfer (x) Transferable Shares or (y) solely with the prior
written consent of the Board or the compensation committee of the Board, other
DTI Securities, in each case, if and only if (i) such transfer is made on the
books and records of the Company and is in compliance with the provisions of
this Article III (including Section 3.2) and any other agreement applicable to
the transfer of such Transferable Shares), (ii) the transferee (if other than
(A) the Company or another Stockholder, (B) a transferee pursuant to an offer
and sale registered under the Securities Act or (so long as the transferee is
not an Affiliate or Permitted Transferee of a Management Stockholder) a
transferee pursuant to Rule 144 under the Securities Act or (C) pursuant to a
sale exempt from registration so long as the transferee is not an Affiliate or
Permitted Transferee of a Management Stockholder and such transferee enters into
a written agreement for the benefit of the Company confirming its agreement to
comply with Section 3.1(c)) agrees to become a party to this Agreement pursuant
to Article VI hereof and executes and delivers to the Company a Joinder
Agreement in the form attached hereto as Annex A and (iii) in the case of a
transfers to a natural person (if other than (A) another Stockholder, (B) a
transferee pursuant to an offer and sale registered under the Securities Act or
(so long as the transferee is not an Affiliate or Permitted Transferee of a
Management Stockholder) a transferee pursuant to Rule 144 under the Securities
Act or (C) pursuant to a sale exempt from registration so long as the transferee
is not an Affiliate or Permitted Transferee of a Management Stockholder and such
transferee enters into a written agreement for the benefit of the Company
confirming its agreement to comply with Section 3.1(c)), such natural person’s
spouse executes and delivers to the Company a Joinder Agreement in the form
attached hereto as Annex A and a Spousal Consent in the form attached hereto as
Annex B.

 

17



--------------------------------------------------------------------------------

(ii) Any purported transfer of DTI Securities or any interest in any DTI
Securities by any Management Stockholder that is not in compliance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such transfer for any purpose and shall not reflect in its register of
stockholders or otherwise any change in record ownership of DTI Securities
pursuant to any such transfer.

(b) Fees and Expenses. Except as otherwise provided herein or in any other
applicable agreement between a Management Stockholder (or any of its Affiliates)
and the Company, any Management Stockholder that proposes to transfer
Transferable Shares in accordance with the terms and conditions hereof shall be
responsible for any fees and expenses (including any stamp, transfer, recording
or similar taxes) incurred by the Company in connection with such transfer.

(c) Securities Law Acknowledgement. Each Management Stockholder acknowledges
that none of the Common Stock (except any shares of Class C Common Stock
registered (1) on Form S-8 prior to the Closing Date, (2) in connection with the
Merger or (3) after the Closing Date) has been registered under the Securities
Act and such unregistered shares may not be transferred, except as otherwise
provided herein, pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration under the
Securities Act. Each Management Stockholder agrees that it will not transfer any
Common Stock at any time if such action would (i) constitute a violation of any
securities laws of any applicable jurisdiction or a breach of the conditions to
any exemption from registration of Common Stock under any such laws or a breach
of any undertaking or agreement of such Management Stockholder entered into
pursuant to such laws or in connection with obtaining an exemption thereunder,
(ii) cause the Company to become subject to the registration requirements of the
U.S. Investment Company Act of 1940, as amended from time to time, or (iii) be a
non-exempt “prohibited transaction” under ERISA or Section 4975 of the Code or
cause all or any portion of the assets of the Company to constitute “plan
assets” for purposes of fiduciary responsibility or prohibited transaction
provisions of Title I of ERISA or Section 4975 of the Code. Each Management
Stockholder agrees it shall not be entitled to any certificate for any or all of
the Common Stock, unless the Board shall otherwise determine.

(d) Legend.

(i) Each certificate (or book-entry share) evidencing Shares shall, unless
Section 3.1(d)(ii) or Section 3.1(d)(iii) applies, bear the following
restrictive legend, either as an endorsement or on the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SECOND AMENDED AND RESTATED
MANAGEMENT STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 25, 2018, AS IT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER OF THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH
STOCKHOLDERS AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

 

18



--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(ii) Each certificate (or book-entry share) evidencing any Shares issued in a
transaction registered under the Securities Act shall bear the following
restrictive legend, either as an endorsement or on the face thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF A SECOND AMENDED AND RESTATED
MANAGEMENT STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 25, 2018, AS IT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER OF THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH
STOCKHOLDERS AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

(iii) In the event that any or all of the paragraphs in the restrictive legends
set forth in Section 3.1(d)(i) or Section 3.1(d)(ii) has ceased to be
applicable, the Company shall provide any Management Stockholder, at his, her or
its request, without any expense to such Management Stockholder (other than
applicable transfer taxes and similar governmental charges, if any), with new
certificates (or evidence of book-entry shares) for such DTI Securities of like
tenor not bearing such paragraph(s) of the legend with respect to which the
restriction has ceased and terminated (it being understood that the restriction
referred to in Section 3.1(d)(ii) and in the first paragraph of the legend in
Section 3.1(d)(i) shall cease and terminate only upon the termination of this
Article III with respect to the Management Stockholder holding such DTI
Securities).

(e) No Other Proxies or Voting Agreements. No Management Stockholder shall grant
any proxy or enter into or agree to be bound by any voting trust with respect to
any DTI Securities or enter into any agreements or arrangements of either kind
with any Person with respect to any DTI Securities, including agreements or
arrangements with respect to the acquisition, disposition or voting (if
applicable) of any DTI Securities, nor shall any Management Stockholder act, for
any reason, as a member of a group or in concert with any other Persons in
connection with the acquisition, disposition or voting (if applicable) of any
DTI Securities.

 

19



--------------------------------------------------------------------------------

(f) Acknowledgement. Each Management Stockholder acknowledges and agrees that
the restrictions on transfer of DTI Securities or any interest in DTI Securities
as set forth in this Article III may adversely affect the proceeds received by
such Management Stockholder in any sale, transfer or liquidation of any such DTI
Securities, and as a result of such restrictions on transfer, it may not be
possible for such Management Stockholder to liquidate all or any part of such
Management Stockholder’s interest in DTI Securities at the time of such
Management Stockholder’s choosing. Each Management Stockholder further
acknowledges and agrees that none of the Company, the MD Stockholders and/or the
SLP Stockholders shall have any liability to such Management Stockholder arising
from, relating to or in connection with the restrictions on transfer of DTI
Securities or any interest in DTI Securities as set forth in this Article III,
except to the extent the Company, the MD Stockholders and/or the SLP
Stockholders fails to comply with its obligations to such Management Stockholder
pursuant to this Article III.

Section 3.2. Specified Restrictions on Transfers.

(a) Restrictions on Transfers During Restricted Period. Until a Release Event
(and subject to any applicable lock-up or no transfer period in connection with
an IPO that constitutes a Release Event) (the “Restricted Period”), no
Management Stockholder (including, for the avoidance of doubt, any Permitted
Transferees of a Management Stockholder) may transfer any DTI Securities without
the prior written consent of the Company, except transfers of:

(i) (A) Transferable Shares to the Company pursuant to, and in accordance with,
Section 4.2, (B) any Net Settlement Shares withheld by the Company as described
in the definition thereof (whether prior to, on or after the Lock-up Lapse Date)
and (C) any Net Settlement Shares transferred on or after the Lock-up Lapse Date
pursuant to a Company approved broker-assisted exercise or sale program;

(ii) On or after the Lock-up Lapse Date, sales of any Exempt Shares;

(iii) On or after the Lock-up Lapse Date, if the Applicable Employee of the
Management Stockholder Group either (x) remains employed by or is providing
services to the Company or its Affiliates or (y) is a Good Leaver, in each case
under clauses (x) or (y) as of the date of the applicable sale, sales by such
Management Stockholder Group of Transferable Shares into the public market in an
amount that does not exceed the greatest of the following clauses (A) through
(C), subject to clause (D):

(A) the amount remaining in the fiscal year in which such sale occurs under such
Management Stockholder Group’s Individual Cap;

(B) an amount that, when aggregated with any Net Settlement Shares that were
sold or withheld after July 1, 2018, and any prior sales of Transferrable Shares
pursuant to this Section 3.2(a)(iii) that occur on or after the Closing Date, is
equal to (1) 30% in the aggregate for all sales on or prior to the six-month
anniversary of the Lock-up Lapse Date, (2) 50% in the aggregate for all sales on
or prior to the one-year anniversary of the Lock-up Lapse Date, (3) 80% in the
aggregate for all sales on or prior to the eighteen-month anniversary of the
Lock-up Lapse Date, and (4) 100% in the aggregate for all sales after the
eighteen-month anniversary of the Lock-up Lapse Date, in each case, of the
outstanding shares of Class C Common Stock (whether vested or unvested) and
(without duplication) shares of Class C Common Stock underlying Company Stock
Options and other Company Awards (including restricted stock units) held by such
Management Stockholder Group at the Closing Date that are not Exempt Shares; or

 

20



--------------------------------------------------------------------------------

(C) an amount that, when aggregated with any prior sales of Transferable Shares
pursuant to this Section 3.2(a)(iii) that occur on or after the Closing Date, is
equal to the product of (x) (1) 30% in the aggregate for all sales on or prior
to the six-month anniversary of the Lock-up Lapse Date, (2) 50% in the aggregate
for all sales on or prior to the one-year anniversary of the Lock-up Lapse Date,
(3) 80% in the aggregate for all sales on or prior to the eighteen-month
anniversary of the Lock-up Lapse Date, and (4) 100% in the aggregate for all
sales after the eighteen-month anniversary of the Lock-up Lapse Date, multiplied
by (y) the sum of (I) the number of outstanding shares of Class C Common Stock
(for the avoidance of doubt, excluding any unvested shares of Class C Common
Stock, and shares of Class C Common Stock underlying unvested restricted stock
units and any shares of Class C Common Stock issuable upon exercise of any
vested or unvested options) held by such Management Stockholder Group on the
Closing Date (other than Exempt Shares) plus, without duplication, (II) the
number of shares of Class C Common Stock (other than Net Settlement Shares)
acquired after the Closing Date pursuant to Company Awards (except
Post-Recapitalization Awards), including, for the avoidance of doubt, any shares
of Class C Common Stock acquired upon the vesting of restricted stock units or
upon the exercise of options to acquire shares of Class C Common Stock and any
outstanding shares of Class C Common Stock held by such Management Stockholder
Group (in each case, other than in respect of Post-Recapitalization Awards and
Net Settlement Shares) that are unvested on the Closing Date and vest after the
Closing Date (other than Net Settlement Shares).

(D) For the avoidance of doubt, (1) any Exempt Shares that are sold will be
deemed to be sold pursuant to Section 3.2(a)(ii) and not pursuant to
Section 3.2(a)(iii) and (2) under no circumstances shall Net Settlement Shares
be deemed to have been sold pursuant to clause (C) of Section 3.2(a)(iii). Thus,
for example and for the avoidance of doubt, sales or other dispositions of
Exempt Shares and Net Settlement Shares would be excluded in determining the
number of Transferable Shares that may be sold pursuant to clause (C) of
Section 3.2(a)(iii).

(iv) On or after the Lock-up Lapse Date, if the Applicable Employee of the
Management Stockholder Group’s employment or service with the Company and its
Affiliates has been terminated prior to such sale and such Applicable Employee
is not a Good Leaver as of the date of such sale, sales by such Management
Stockholder Group of Transferable Shares that do not constitute Exempt Shares
into the public market, in an amount that, during each fiscal year of the
Company, when aggregated with (A) all Transferable Shares sold during such
fiscal year in any prior sales under clause (iii) above or this clause (iv) or
repurchased by the Company during such fiscal year pursuant to the exercise of
Put Rights under Section 4.2 and (B) all Net Settlement Shares withheld or sold
during such fiscal year solely to pay the applicable required tax withholding
due in connection with the exercise or vesting of a Company Award, but excluding
Exempt Shares, does not exceed such Management Stockholder Group’s Individual
Cap during any fiscal year period;

 

21



--------------------------------------------------------------------------------

(v) Transferable Shares pursuant to the “tag-along” rights of the Management
Stockholders under Section 3.4 in respect of any Tag-Along Sale transaction (in
each case, subject to the “tag-along” rights of the other Management
Stockholders under Section 3.4);

(vi) Transferable Shares to a Permitted Transferee of such Management
Stockholder in compliance with Section 3.3; and

(vii) Solely with the prior written consent of the Board or the compensation
committee of the Board, transfers of other DTI Securities to a Permitted
Transferee of a Management Stockholder in compliance with Section 3.3.

(b) In addition, during the Restricted Period, without the prior written consent
of the Company, no Management Stockholder Group may transfer any DTI Securities
pursuant to the exercise of Put Rights or similar contractual rights in any
fiscal year period in an aggregate amount in excess of such Management
Stockholder Group’s Individual Cap (after taking into account any reduction to
such Individual Cap for net share withholding to pay the minimum required tax
withholding due in connection with the issuance or vesting of such DTI
Securities and/or sales into the public market).

(c) Notwithstanding anything to the contrary in Section 3.2(a), if any of the MD
Stockholders, the MSD Partners Stockholders or the SLP Stockholders is granted a
discretionary release or waiver by the Company from the transfer restrictions
applicable to such person pursuant to Section 2.14(a) of the Registration Rights
Agreement prior to the earlier of (i) an IPO or (ii) the Lock-up Lapse Date,
then each Management Stockholder Group shall (without duplication of any lock-up
release provisions applicable to such Management Stockholder Group in the
Registration Rights Agreement or any other agreement) be entitled to transfer a
number of Transferable Shares equal to the product of (x) the maximum percentage
of Transferable Shares held (after applying the provisions of Section 7.15(b))
by the MD Stockholders, the MSD Partners Stockholders or the SLP Stockholders,
respectively, being released from Section 2.14(a) of the Registration Rights
Agreement pursuant to such discretionary release or waiver multiplied by (y) the
total number of Transferable Shares (including, for purpose of this
Section 3.2(c), shares underlying Company Stock Options only to the extent such
Company Stock Options are vested and in the money at the time of such release)
held by such Management Stockholder, subject to Section 3.1 and Section 3.5.

(d) Restrictions on Transfers After Restricted Period. From and after the
expiration of the Restricted Period, without the prior written consent of the
Company no Management Stockholder (including, for the avoidance of doubt, any
Permitted Transferees of a Management Stockholder) may transfer any DTI
Securities, except transfers of DTI Securities in compliance with Section 3.1
and Section 3.5.

 

22



--------------------------------------------------------------------------------

(e) For the purpose of determining whether the number of Transferable Shares
available is greatest under Section 3.2(a)(iii)(A), Section 3.2(a)(iii)(B) or
Section 3.2(a)(iii)(C), the number of DTI Securities that remain available for a
Management Stockholder Group to transfer in a proposed transfer pursuant to
Section 3.2(a)(iii)(A) as of a particular date shall be assumed to be equal to
the quotient obtained by dividing (x) the dollar amount remaining in the fiscal
year in which such sale occurs under such Management Stockholder Group’s
Individual Cap by (y) the Fair Market Value of a share of Class C Common Stock;
provided, that, solely for purposes of such calculation, clause (i) of the Fair
Market Value definition in this Agreement instead shall mean, if there should be
a public market for the Class C Common Stock on the determination date, the
closing price of a share of Class C Common Stock on the immediately preceding
trading day as reported on the composite tape of the principal national
securities exchange on which the Class C Common Stock is listed or admitted to
trading, or, if the Class C Common Stock is not listed or admitted on any
national securities exchange, the arithmetic mean of the per share closing bid
price and per share closing asked price for the Class C Common Stock on the
immediately preceding trading day as quoted on any Quotation System shall be the
Fair Market Value in all events.

Section 3.3. Permitted Transfers. Each Management Stockholder may transfer
(x) Transferable Shares or (y) solely with the prior written consent of the
Board or the compensation committee of the Board, other DTI Securities, in each
case that are held by him, her or it to a Permitted Transferee of such
Management Stockholder without complying with the provisions of this
Article III, other than Section 3.1; provided, that (i) such Permitted
Transferee shall have executed and delivered to the Company a Joinder Agreement
as contemplated in Section 3.1(a) and Article VI, or otherwise agreed with the
Company, in a written instrument reasonably satisfactory to the Company, that
he, she or it will immediately convey record and beneficial ownership of all
such Transferable Shares or other DTI Securities (solely if permitted), as the
case may be, and all rights and obligations hereunder to such Management
Stockholder or another Permitted Transferee of such Management Stockholder if,
and immediately prior to such time that, he, she or it ceases to be a Permitted
Transferee of such Management Stockholder and (ii) in the case of a transfer of
Transferable Shares or other DTI Securities (solely if permitted), as the case
may be, to a natural person, such natural person’s spouse executes and delivers
to the Company a Joinder Agreement and a Spousal Consent as contemplated in
Section 3.1(a).

Section 3.4. Tag-Along Rights.

(a) Subject to Section 3.4(g), if any Initiating Tag-Along Seller enters into
one or a series of related transactions (including any merger or consolidation)
involving the sale, transfer, exchange or conversion of a majority of the issued
and outstanding shares of Common Stock to any Person (other than one or more
Affiliates or Permitted Transferees of such Initiating Tag-Along Seller) (a
“Tag-Along Sale”), then the Initiating Tag-Along Seller shall give, or direct
the Company to give and the Company shall so promptly give, written notice (a
“Tag-Along Sale Notice”) of such proposed transfer to all Eligible Tag-Along
Sellers with respect to such Tag-Along Sale at least fifteen (15) days prior to
each of the consummation of such proposed transfer and the delivery of a
Tag-Along Sale Notice setting forth (i) the number and type of each class of DTI
Securities proposed to be transferred, (ii) the consideration to be received for
such DTI

 

23



--------------------------------------------------------------------------------

Securities by such Initiating Tag-Along Seller, (iii) the identity of the
purchaser (the “Tag-Along Buyer”), (iv) a detailed summary of all material terms
and conditions of the proposed transfer, (v) the fraction, expressed as a
percentage, determined by dividing the number of DTI Securities to be purchased
from the Initiating Tag-Along Seller and its Permitted Transferees by the total
number of DTI Securities held by such Initiating Tag-Along Seller and its
Permitted Transferees (the “Tag-Along Sale Percentage”) and (vi) an invitation
to each Eligible Tag-Along Seller to irrevocably agree to include in the
Tag-Along Sale up to a number of Transferable Shares held by such Eligible
Tag-Along Seller equal to the product of the total number of Transferable Shares
held by such Eligible Tag-Along Seller multiplied by the Tag-Along Sale
Percentage (such amount of DTI Securities with respect to each Eligible
Tag-Along Seller, such Eligible Tag-Along Seller’s “Tag-Along Shares”). In the
event that more than one Stockholder proposes to execute a Tag-Along Sale as an
Initiating Tag-Along Seller, then all such transferring Stockholders shall be
treated as the Initiating Tag-Along Seller, and the DTI Securities held and to
be transferred by such Stockholders shall be aggregated as set forth in
Section 7.15, including for purposes of calculating the applicable Tag-Along
Sale Percentage. Notwithstanding anything in this Section 3.4 to the contrary,
if the Initiating Tag-Along Seller is transferring Common Stock or vested
in-the-money Company Stock Options in such Tag-Along Sale, each of the Eligible
Tag-Along Sellers shall be entitled to transfer the same proportion of
Transferable Shares held by such Eligible Tag-Along Seller as the proportion of
the Initiating Tag-Along Seller’s Common Stock and vested in-the-money Company
Stock Options (relative to the Initiating Tag-Along Seller’s total number of
such DTI Securities) that are being sold by the Initiating Tag-Along Seller in
such Tag-Along Sale (with each vested in the money Company Stock Option counting
as a share of Common Stock for purposes of the foregoing calculation).
Notwithstanding anything herein to the contrary, for the avoidance of doubt, no
DTI Securities that are subject to any vesting or similar condition may be
transferred prior to such time as such DTI Securities have fully vested and
become Transferable Shares; provided, that it is understood that if such DTI
Securities vest in connection with such Tag-Along Sale and would become
Transferable Shares, such Transferable Shares may be transferred in connection
therewith in accordance with this Section 3.4.

(b) Upon delivery of a Tag-Along Sale Notice, each Eligible Tag-Along Seller may
elect to include all or a portion of such Eligible Tag-Along Seller’s Tag-Along
Shares in such Tag-Along Sale (Eligible Tag-Along Sellers who make such an
election being an “Electing Tag-Along Seller” and, together with the Initiating
Tag-Along Seller and all other Persons (other than any Affiliates of the
Initiating Tag-Along Seller) who otherwise are transferring, or have exercised a
contractual or other right to transfer, Transferable Shares in connection with
such Tag-Along Sale, the “Tag-Along Sellers”), at the same price per Share (it
being understood that all classes or series of Common Stock shall be at the same
price per share) and pursuant to the same terms and conditions as agreed to by
the Initiating Tag-Along Seller and otherwise in accordance with this
Section 3.4, by sending an irrevocable written notice (a “Tag-Along
Participation Notice”) to the Initiating Tag-Along Seller within fifteen
(15) days of the date the Tag-Along Sale Notice is received by such Eligible
Tag-Along Seller, indicating such Electing Tag-Along Seller’s irrevocable
election, subject to Section 3.4(c), to include its Tag-Along Shares in the
Tag-Along Sale and setting forth the number of Eligible Tag-Along Seller’s
Tag-Along Shares it elects to include. Following such fifteen (15) day period,
each Electing Tag-Along Seller that has delivered a Tag-Along Participation
Notice shall be entitled to sell to such proposed transferee on the same terms
and conditions as and, concurrently with,

 

24



--------------------------------------------------------------------------------

the other Electing Tag-Along Sellers and the Initiating Tag-Along Seller, such
Electing Tag-Along Seller’s Tag-Along Shares it elects to include, which terms
and conditions have been set forth in the Tag-Along Sale Notice. Each Eligible
Tag-Along Seller who does not deliver a Tag-Along Participation Notice within
such fifteen (15) day period shall have waived and be deemed to have waived all
of such Eligible Tag-Along Seller’s rights with respect to such Tag-Along Sale.
For the avoidance of doubt, it is understood that in order to be entitled to
exercise its right to include Tag-Along Shares in a Tag-Along Sale pursuant to
this Section 3.4, each Electing Tag-Along Seller must agree to make the same
representations and warranties, covenants, indemnities and agreements to the
Tag-Along Buyer as made by the Initiating Tag-Along Seller and any Electing
Tag-Along Seller in connection with the Tag-Along Sale (and shall be subject to
the same escrow or other holdback arrangements as such Persons so long as such
escrows or other holdbacks are proportionately based on the amount of
consideration received for the sale of DTI Securities in such Tag-Along Sale
transaction); provided, that:

(i) each Electing Tag-Along Seller shall be entitled to receive its pro rata
portion (based on the relative amount and type of Transferable Shares sold in
such Tag-Along Sale transaction) of any deferred consideration or
indemnification payments relating to such Tag-Along Sale (provided, however,
that, with respect to any unexercised Company Stock Options proposed to be
transferred in such Tag-Along Sale by any Tag-Along Seller, the per share
consideration in respect thereof shall be reduced by the exercise price of such
options or, if required pursuant to the terms of such options or such Tag-Along
Sale, such Tag-Along Seller must exercise the relevant option and transfer the
relevant Transferable Shares (rather than the option) (in each case, net of any
amounts required to be withheld by the Company in connection with such
exercise));

(ii) the aggregate amount of liability of each Electing Tag-Along Seller shall
not exceed the proceeds received by such Electing Tag-Along Seller in such
Tag-Along Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 3.4(b)(iv)) shall be on a several and not joint basis to
the Tag-Along Sellers pro rata (based on the amount of consideration received by
each Tag-Along Seller in the Tag-Along Sale transaction); and

(iv) no Electing Tag-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Tag-Along Seller’s (1) ownership of and title to
DTI Securities, (2) organization and authority or (3) conflicts and consents and
any other matter concerning such other Person and/or (B) breaches of any
covenant specifically relating to any other Tag-Along Seller.

(c) Notwithstanding the delivery of any Tag-Along Sale Notice, all
determinations as to whether to complete any Tag-Along Sale and as to the
timing, manner, price and, subject to Section 3.4(b)(i) through (iv), other
terms and conditions of any such Tag-Along Sale shall be at the sole discretion
of the Initiating Tag-Along Seller, and none of the Initiating Tag-Along Seller,
its Affiliates and their respective Representatives shall have any liability to

 

25



--------------------------------------------------------------------------------

any Electing Tag-Along Seller arising from, relating to or in connection with
the pursuit, consummation, postponement, abandonment or terms and conditions of
any proposed Tag-Along Sale except to the extent such Initiating Tag-Along
Seller failed to comply with the provisions of this Section 3.4; provided, that
(i) if the Initiating Tag-Along Seller agrees to amend, restate, modify or
supplement the terms and/or conditions of the Tag-Along Sale after such time
that any Stockholder has elected to be an Electing Tag-Along Seller in
accordance with the terms of this Section 3.4, the Initiating Tag-Along Seller
shall promptly notify the Company and each Electing Tag-Along Seller of such
amendment, restatement, modification and/or supplement and (ii) each such
Electing Tag-Along Seller shall have the right to withdraw its Tag-Along
Participation Notice by delivering written notice of such withdrawal to the
Initiating Tag-Along Seller within five (5) Business Days of the date of receipt
of such notice from the Initiating Tag-Along Seller.

(d) Notwithstanding anything in this Section 3.4 to the contrary, this
Section 3.4 shall not apply to (i) any transfers of DTI Securities to a
Permitted Transferee of the transferring Stockholder and/or (ii) any transfer of
shares of Class C Common Stock in a registered public offering (whether in a
Demand Registration, Piggyback Registration, Marketed Underwritten Shelf
Take-Down or otherwise), it being understood that Management Stockholders’
participation rights in connection with transfers of Transferable Shares in a
registered public offering (whether in a Demand Registration, Piggyback
Registration, Marketed Underwritten Shelf Take-Down or otherwise) shall be
governed by the terms of the Registration Rights Agreement.

(e) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries, the Sponsor Stockholders and/or one (1) outside
legal counsel acting jointly for the Management Stockholders (which legal
counsel shall have been approved in advance by the Sponsor Stockholders), in
each case, in connection with such Tag-Along Sale shall be allocated and borne
on a pro rata basis by each Tag-Along Seller in accordance with the amount of
consideration otherwise received by each Tag-Along Seller in such Tag-Along
Sale. For the avoidance of doubt, it is understood that this Section 3.4(e)
shall not prevent any Tag-Along Sale to be structured in a manner such that some
or all of the such costs and expenses result in a pro rata reduction in the
consideration received by the Tag-Along Sellers in such Tag-Along Sale.

(f) Notwithstanding anything herein to the contrary, if the Initiating Tag-Along
Seller has not completed the proposed Tag-Along Sale within one hundred twenty
(120) days following delivery of the Tag-Along Sale Notice in accordance with
this Section 3.4, the Initiating Tag-Along Seller may not then effect such
proposed Tag-Along Sale without again complying with the provisions of this
Section 3.4; provided, that if such proposed Tag-Along Sale is subject to, and
conditioned on, one or more prior regulatory approvals, then such one hundred
twenty (120) day period shall be extended solely to the extent necessary until
no later than the expiration of ten (10) days after all such approvals shall
have been received.

(g) This Section 3.4 automatically terminates without any further action upon an
IPO.

 

26



--------------------------------------------------------------------------------

Section 3.5. Black-Out Periods.

(a) In the event of an Underwritten Shelf Take-Down (whether a Marketed
Underwritten Shelf Take-Down or Non-Marketed Underwritten Shelf Take-Down)
pursuant to Section 2.3 of the Registration Rights Agreement or an underwritten
offering of Shares pursuant to Section 2.4 or Section 2.5 of the Registration
Rights Agreement, each of the Management Stockholders agrees if requested by the
Company or the managing underwriter or underwriters in such underwritten
offering, not to (1) offer for sale, sell, pledge, hypothecate, transfer, make
any short sale of, loan, grant any option or right to purchase of or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any DTI Securities (including DTI Securities that may be deemed to be
beneficially owned by the Management Stockholder in accordance with the rules
and regulations of the SEC and DTI Securities that may be issued upon exercise
of any Company Stock Options or warrants or settlement of any Company Awards) or
securities convertible into or exercisable or exchangeable for DTI Securities,
(2) enter into any swap, hedging arrangement or other derivatives transaction
with respect to any DTI Securities (including DTI Securities that may be deemed
to be beneficially owned by the Management Stockholder in accordance with the
rules and regulations of the SEC and DTI Securities that may be issued upon
exercise of any Company Stock Options or warrants or settlement of any Company
Awards) or securities convertible into or exercisable or exchangeable for DTI
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of DTI Securities, in cash or otherwise or
(3) publicly disclose the intention to do any of the foregoing, in the case of
each of the foregoing clauses (1) through (3), during each of the following time
periods: (X) in the case of an IPO, during the period beginning seven (7) days
before, and ending one hundred eighty (180) days thereafter, (Y) in the case of
any other underwritten offering but subject to clause (Z), during the period
beginning seven (7) days before, and ending ninety (90) days thereafter and
(Z) in the case of any other offering or shelf takedown, such other period as
may be requested by the Company that is no less favorable to the Management
Stockholders than that applicable to the Sponsor Holders, the managing
underwriter or underwriters, or the Person initiating such offering or shelf
take-down; provided, that the foregoing shall not prohibit a Management
Stockholder from exercising its rights, if any, pursuant to the Registration
Rights Agreement.

(b) If requested by the managing underwriter or underwriters of any such
underwritten offering, each Management Stockholder shall execute a customary
agreement reflecting its agreement set forth in this Section 3.5.

Section 3.6. Applicability to Post-Recapitalization Awards. Anything in this
Article III to the contrary notwithstanding, Section 3.5 shall apply to Shares
that are, or are issued upon the exercise or settlement of,
Post-Recapitalization Awards and Section 3.2, Section 3.3, and Section 3.4 shall
not restrict or provide any rights with respect to such Shares.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

PUT RIGHTS

Section 4.1. Certain Definitions. As used in this Article IV and elsewhere in
this Agreement:

(a) “Put Date” means the date on which the Company receives a Put Notice from an
Applicable Employee with respect to all or a portion of the Put Shares of such
Applicable Employee and/or such Applicable Employee’s Management Stockholder
Group.

(b) “Put Period” means, with respect to any Applicable Employee, the period
commencing on the thirtieth (30th) day following the later of (i) the
termination of employment or service of such Applicable Employee with the
Company and all of its Affiliates due to a resignation by the Applicable
Employee without Good Reason (other than a Retirement) and (ii) the last date
following such termination of employment or service on which such Applicable
Employee or any member of such Applicable Employee’s Management Stockholder
Group acquires any Shares upon the exercise of Company Stock Options or similar
purchase right or in settlement of a Company Award (or, if later, the last date
on which any such Shares became vested Shares), and ending on the Put
Termination Date.

(c) “Put Price” means, for any Put Share, the Fair Market Value of such Put
Share as of the Put Date; provided, that if the event triggering the Put Right
is a termination of employment or service with the Company and all of its
Affiliates by an Applicable Employee (excluding any Applicable Employee who was
serving solely as a Non-Sponsor Director of the Company or any of its
Subsidiaries (which for this purpose includes VMware and its subsidiaries)
immediately prior to the termination of such services with the Company and its
Subsidiaries (which for this purpose includes VMware and its subsidiaries))
without Good Reason (other than a Retirement or termination due to such
Applicable Employee’s death or Disability) that occurs (i) with respect to any
Put Share that is a Legacy Share, prior to the fourth (4th) anniversary of the
later of (A) the commencement of such Applicable Employee’s employment or
service with the Company and/or any of its Affiliates and (B) the Original
Closing or (ii) with respect to any Put Share that is not a Legacy Share, prior
to the third (3rd) anniversary of the later of (A) the commencement of such
Applicable Employee’s employment or service with the Company and/or any of its
Affiliates and (B) the EMC Closing Date, the Put Price shall equal 80% of the
Fair Market Value of such Put Share as of the Put Date.

(d) “Put Termination Date” means, with respect to the Management Stockholder
Group of any Applicable Employee, the six (6) month anniversary of the thirtieth
(30th) day following the later of (i) the termination of employment or service
by the Company and all of its Affiliates of such Applicable Employee with the
Company and all of its Affiliates due to a resignation by the Applicable
Employee without Good Reason (other than a Retirement) and (ii) the last date
following such termination of employment or service on which such Applicable
Employee or any member of such Applicable Employee’s Management Stockholder
Group acquires any Shares upon the exercise of Company Stock Options or similar
purchase right or in settlement of a Company Award (or, if later, the last date
on which any such Shares became vested Shares); provided, that notwithstanding
the foregoing, in the event that at any time during the Put Period the Company
is prohibited from purchasing DTI Securities under applicable securities laws,
including Rule 14e-5 of the Exchange Act, the Put Termination Date shall be
tolled until the Put Blackout Period is no longer applicable, and the Put Period
and the Put Termination Date shall each be extended by the number of days during
which the Put Termination Date was tolled; provided, further, that if the Put
Termination Date is not a Business Day, the Put Termination Date shall instead
be the immediately succeeding Business Day after such six (6) month anniversary
date.

 

28



--------------------------------------------------------------------------------

Section 4.2. Put Right of the Management Stockholders.

(a) Except as otherwise agreed in writing between the Company (with the Board’s
prior written approval) and an Applicable Employee, if the employment or service
of such Applicable Employee with the Company and all of its Affiliates shall be
terminated or end due to a resignation by the Applicable Employee without Good
Reason (other than a Retirement), such Applicable Employee shall have the right,
but not the obligation, to deliver one (1) written notice in the form attached
hereto as Annex C (a “Put Notice”) to the Company at any time during the Put
Period (but in no event later than the Put Termination Date), to require the
Company to purchase, and the Company shall have the obligation to purchase, the
amount of vested Shares (including, as provided herein, any Share that is issued
upon the exercise of a vested Company Stock Option or similar purchase right or
in settlement of a vested Company Award) identified in such Put Notice and that
have been both (x) collectively owned by such Applicable Employee and/or any
member of such Applicable Employee’s Management Stockholder Group and (y) vested
for at least six (6) months prior to the delivery of such Put Notice to the
Company (such Shares elected to be sold to the Company, the “Put Shares”) upon
the terms and subject to the conditions set forth in this Article IV (a “Put
Right”); provided, that notwithstanding the foregoing, the Put Right shall be
subject to, and the Company shall not be required to purchase any Put Shares
that would breach, violate or be inconsistent with, the terms, conditions and
limitations set forth in Section 4.3. For the avoidance of doubt, a Share
issuable upon exercise of a Company Stock Option or similar purchase right or in
settlement of a Company Award shall not be considered owned by the Applicable
Employee and/or any member of such Applicable Employee’s Management Group for
purposes of this Section 4.2 until such Share is actually issued by the Company
upon exercise of the Company Stock Option or similar award or settlement of the
Company Award.

(b) Subject to Section 4.3, upon the exercise of a Put Right with respect to any
Put Shares pursuant to this Section 4.2, the Company shall purchase each of the
Put Shares no later than 11:59 p.m. New York City time on the thirtieth (30th)
day following the Put Date with respect to such Put Right (provided, that if
such day is not a Business Day, then the Put Shares shall be purchased on the
immediately succeeding Business Day), for the Put Price, in each case
(x) payable in cash and (y) minus any applicable tax withholdings.

Section 4.3. Limitations on Repurchases.

(a) Repurchase Delays. If (i) the Company is prohibited from repurchasing shares
of Common Stock, including any Put Shares for which a Put Right was or may be
exercised, pursuant to Delaware law or other applicable law (including, for the
avoidance of doubt, non-U.S. law and/or foreign exchange or currency control
laws and regulations), due to a Put Blackout Period and/or under the terms of
any preferred stock, debt financing arrangements or other indebtedness of the
Company and/or its Subsidiaries or (ii) the Company’s Subsidiaries are
prohibited or prevented from distributing to the Company sufficient proceeds or
funds to enable the Company to effect such repurchase of Put Shares in
accordance with Delaware law or other applicable law and/or the then applicable
terms and conditions of any preferred stock, debt financing arrangement or other
indebtedness of the Company and/or its Subsidiaries) (the foregoing clauses
(i) and (ii), collectively, “Repurchase Limitations”), the Company shall
repurchase, as soon as, and to the maximum extent possible, such number of Put
Shares that can

 

29



--------------------------------------------------------------------------------

be purchased under, and in compliance with, the Repurchase Limitations, without
violating any provisions, terms and/or conditions thereof, in each case, subject
to Section 4.3(c). The Company will use its good faith efforts to cause any debt
financing arrangements to permit at least $100,000,000 of repurchases of DTI
Securities each fiscal year; provided, that in no event shall the Company or any
of its Subsidiaries or controlled Affiliates be required to agree to any, or
amend, supplement, waive or modify any, terms or conditions in a manner adverse
to the Company or its Subsidiaries or controlled Affiliates. The Company shall
repurchase all Put Shares which the Company failed to purchase due to Repurchase
Limitations as soon as practicable, in compliance with, and subject to the terms
of, this Agreement.

(b) Repurchase Caps. In addition to the Repurchase Limitations set forth in
Section 4.3(a) and subject to the repurchase priority set forth in
Section 4.3(c), notwithstanding anything herein to the contrary, the Company’s
obligation to repurchase shares of Common Stock shall be subject to the
limitations set forth in this Section 4.3(b). Repurchases of shares of Common
Stock pursuant to the exercise of Put Rights or similar contractual rights of
stockholders of the Company (which, for the avoidance of doubt, shall include
any net share withholding to pay the minimum required tax withholding due in
connection with the issuance or vesting of such Shares) are collectively subject
to, and the Company is not obligated to purchase any such Shares, in any fiscal
year period in excess of the lesser of (i) $300,000,000 in the aggregate and
(ii) the amount available at the time of such repurchase under the restricted
payment basket in section 6.08(a)(vi) of the Credit Agreement or the lowest
amount pursuant to a comparable provision in any other instruments or agreements
evidencing debt securities, term loan indebtedness and other debt financing
arrangements of the Company and/or its Affiliates (the “Aggregate Cap”) and the
remaining amount under each Management Stockholder Group’s Individual Cap
(together with the Aggregate Cap, the “Repurchase Caps”); provided, that the
Company (solely with the Board’s prior written consent) may waive the Aggregate
Cap or any applicable Individual Cap as it may apply to the Management
Stockholder Group of any Applicable Employee. The Company shall repurchase all
shares of Common Stock pursuant to the exercise of Put Rights or similar
contractual rights of stockholders of the Company (which, for the avoidance of
doubt, shall include any net share withholding in connection with the exercise
of Company Stock Options to acquire such shares) which the Company failed to
purchase due to the Repurchase Caps as soon as practicable, in compliance with,
and subject to the terms of, this Agreement. Notwithstanding anything to the
contrary in Section 4.3, until such date as Put Shares held by a Management
Stockholder are repurchased in accordance with Section 4.2, the Management
Stockholder shall have all the rights and privileges as a holder of Shares with
respect to such Put Shares, including but not limited to the rights set forth in
Section 3.4 (Tag-Along Rights).

(c) Repurchase Priority. In the event that either the repurchase of Put Shares
of more than one Person has been delayed pursuant to Section 4.3(a) and/or a
Management Stockholder Group’s shares of Common Stock cannot be repurchased due
to the Repurchase Caps, the Company shall repurchase any then pending Put Shares
that it is permitted under this Section 4.3 to repurchase but which the Company
failed to purchase due to Repurchase Limitations on a pro rata basis among all
holders of such shares.

 

30



--------------------------------------------------------------------------------

Section 4.4. Further Assurances.

(a) Upon the delivery to the Company of a Put Notice by an Applicable Employee,
such Applicable Employee and each member of such Applicable Employee’s
Management Stockholder Group and the Company shall take all action or actions
reasonably requested of such Persons by the Company that are necessary or
appropriate to complete or facilitate such purchase of such Put Shares pursuant
this Article IV.

Section 4.5. Termination of Article IV. The obligation of the Company to
purchase any Put Shares as set forth in this Article IV, automatically
terminates without any further action upon the earliest to occur of (a) a
Release Event or (b) the consummation of a Change in Control in which the Shares
held by Management Stockholders are exchanged for, or converted into, equity
securities of a Person, which equity securities are listed on a securities
exchange or automated quotation system.

Section 4.6. Not Applicable to Post-Recapitalization Awards. This Article IV
shall not apply to any Shares that are, or are issued upon the exercise or
settlement of, Post-Recapitalization Awards.

Section 4.7. Reinstatement of Put Right. Notwithstanding Section 4.5 and
Section 4.6, in the event that the Class C Common Stock (or any successor
thereto) ceases to be registered under the Exchange Act and listed or quoted, as
applicable, on at least one of The New York Stock Exchange, NYSE MKT LLC, The
NASDAQ Global Select Market, The NASDAQ Global Market, The NASDAQ Capital Market
(or any of their respective successors) or any other established U.S. securities
exchange or Quotation System, then as of such date, the provisions governing Put
Rights under Article IV of the First Restated Agreement automatically will be
reinstated, mutatis mutandis, including without limitation, with respect to
Post-Recapitalization Awards.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1. Further Assurances. From time to time, at the reasonable request of
the MD Stockholders or the SLP Stockholders and without further consideration,
each Management Stockholder shall execute and deliver such additional documents
and take all such further action as may be necessary or appropriate to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 5.2. Confidentiality.

(a) Subject to Section 5.2(b), the terms of this Agreement, any information
relating to any exercise of rights hereunder, and any documents, notices or
other communications provided pursuant to the terms of this Agreement, including
any Put Notice and/or any documents, statements, certificates, materials or
information furnished, disseminated or otherwise made available in connection
therewith (“Confidential Information”), shall be confidential and no Management
Stockholder shall disclose to any Person not a party to this Agreement any
Confidential Information, except (a) to such Management Stockholder’s advisors,
agents, accountants and attorneys, in each case so long as such Persons agree to
keep such information confidential and (b) to a Permitted Transferee pursuant to
a transfer by such

 

31



--------------------------------------------------------------------------------

Management Stockholder in accordance with Article III. Except as set forth in
the immediately preceding sentence, no Management Stockholder shall disclose or
use in any manner whatsoever, in whole or in part, any Confidential Information,
any information concerning the Company, any of its direct or indirect
Subsidiaries or Affiliates or any of its or their respective employees,
directors or consultants received on a confidential basis from the Company or
any other Person under or pursuant to this Agreement including financial terms
and financial and organizational information contained in any documents,
statements, certificates, materials or information furnished, or to be
furnished, by or on behalf of the Company or any other Person in connection with
the purchase or ownership of any DTI Securities; provided, however, that the
foregoing shall not be construed, now or in the future, to apply to any
information obtained from sources other than the Company, any of its direct or
indirect Subsidiaries or Affiliates or any of its or their employees, directors,
consultants, agents or representatives (including attorneys, accountants,
financial advisors, engineers and insurance brokers) or information that is or
becomes in the public domain through no fault of such Management Stockholder or
any of his, her or its Permitted Transferees, nor shall it be construed to
prevent such Management Stockholder from making any disclosure of any
information (A) if required to do so by any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any court or
other governmental authority, in each case applicable to or binding upon such
Management Stockholder or (B) pursuant to subpoena

(b) Nothing in this Agreement shall prohibit or impede any Applicable Employee
from communicating, cooperating or filing a complaint with any U.S. federal,
state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. No Applicable Employee shall need the prior authorization of (or to give
notice to) the Company regarding any such communication or disclosure. Each
Applicable Employee understands and acknowledges that an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of the law; or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. The Applicable Employee understands and
acknowledges further that an individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order. Notwithstanding the foregoing, under no circumstance is any
Applicable Employee authorized to disclose any information covered by the
Company’s attorney client privilege or attorney work product without the prior
written consent of the Company’s General Counsel.

 

32



--------------------------------------------------------------------------------

Section 5.3. Cooperation with Reorganizations.

(a) Mergers, Reorganizations, Etc. In the event of any merger, amalgamation,
statutory share exchange or other business combination or reorganization of the
Company, on the one hand, with any of its Subsidiaries (which for this purpose
includes VMware and its subsidiaries), on the other hand, the Management
Stockholders shall, to the extent necessary, as determined by the approval of
the MD Stockholders and the SLP Stockholders, execute a stockholders agreement
with terms that are substantially equivalent (to the extent practicable) to,
mutatis mutandis, such terms of this Agreement.

(b) Further Assurances. In connection with any proposed transaction contemplated
by Section 5.3(a), each Management Stockholder shall take such actions as may be
required and otherwise cooperate in good faith with the Company, the MD
Stockholders and the SLP Stockholders, including approving such reorganizations,
mergers or other transactions and taking all actions requested by the Company or
the MD Stockholders and the SLP Stockholders, acting jointly, and executing and
delivering all agreements, instruments and documents as may be required in order
to consummate any such proposed transaction contemplated by Section 5.3(a).
Without limiting the effect of any other provision of this Agreement, each of
the Management Stockholders, by entering into this Agreement, and in
consideration of the obligations hereunder agreed to by the other parties
hereto, hereby (i) agrees to the provisions of this Section 5.3 (including,
without limitation, the provisions under which each share of Class A Common
Stock held by such Management Stockholder shall be exchanged for a newly issued
share of Class C Common Stock), and (ii) knowingly, voluntarily, and
intentionally forever waives, surrenders, and agrees not to assert, whether
directly or derivatively, in an action at law or in equity, any claim that such
Management Stockholder may now or hereafter have in connection with any
conversion of shares provided for in this Section 5.3 (including, without
limitation, any claim that the shares held by such Management Stockholder as a
result of any such exchange or conversion are not validly issued and outstanding
shares); provided, however, that nothing in the foregoing clauses (i) and (ii)
of this Section 5.3(b) shall preclude any action or claim by any Management
Stockholder to enforce the terms of this Agreement.

ARTICLE VI

ADDITIONAL MANAGEMENT STOCKHOLDERS

Section 6.1. Additional Management Stockholders.

(a) Additional Management Stockholders may be added as parties to, be bound by
and receive the benefits afforded by, and be subject to the obligations provided
by, this Agreement upon the execution and delivery of a Joinder Agreement in the
form attached hereto as Annex A by such additional Management Stockholder to the
Company and the acceptance thereof by the Company. No later than one
(1) Business Day following such execution, the Company shall deliver to the MD
Stockholders and SLP Stockholders a notice thereof, together with a copy of such
Joinder Agreement.

(b) To the extent permitted by Section 7.7, amendments may be effected to this
Agreement reflecting such rights and obligations, consistent with the terms of
this Agreement, of such additional Management Stockholder as the MD
Stockholders, the SLP Stockholders and such additional Management Stockholder
may agree.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1. Entire Agreement. This Agreement (together with the Registration
Rights Agreement, the Share Rollover Agreements, the RSU Rollover Agreements and
any Company Award between the Company and an Applicable Employee for any
Management Stockholder) constitutes the entire understanding and agreement
between the parties and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case, written or oral, of any and
every nature with respect thereto. In the event of any inconsistency between
this Agreement and any document executed or delivered to effect the purposes of
this Agreement, including the Organizational Documents of any Person, this
Agreement shall govern as among the parties hereto. Each of the parties hereto
shall exercise all voting and other rights and powers available to it so as to
give effect to the provisions of this Agreement and, if necessary, to procure
(so far as it is able to do so) any required amendment to the Company’s and/or
its Subsidiaries’ Organizational Documents, in order to cure any such
inconsistency.

Section 7.2. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

Section 7.3. Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

Section 7.4. Submissions to Jurisdictions; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court

 

34



--------------------------------------------------------------------------------

of the United States of America sitting in the State of Delaware) lacks
jurisdiction over such party, and agrees not to plead or claim, in any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby brought in the Court of Chancery in the State of Delaware
(or, only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), that any such court lacks
jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 7.12 of this Agreement, such service
to become effective ten (10) days after such mailing. Each party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby, that
service of process was in any way invalid or ineffective. Subject to
Section 7.4(c), the foregoing shall not limit the rights of any party to serve
process in any other manner permitted by applicable law. The foregoing consents
to jurisdiction shall not constitute general consents to service of process in
the State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to this Agreement in the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and hereby further
irrevocably waives and agrees not to plead or claim that the Court of Chancery
in the State of Delaware (or, only if the Court of Chancery in the State of
Delaware declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware) is not a
convenient forum for any such suit, action or proceeding.

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

 

35



--------------------------------------------------------------------------------

OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.4(e).

Section 7.5. Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

Section 7.6. Consents, Approvals and Actions.

(a) MD Stockholders. All actions required to be taken by, or approvals or
consents of, the MD Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, MD or his permitted assignee; provided, that
upon the occurrence and during the continuation of a Disabling Event, such
approval or consent shall be taken by consent or approval by, or agreement of,
the holders of a majority of the DTI Securities held by the MD Stockholders, and
in each case, such consent, approval or agreement shall constitute the necessary
action, approval or consent by the MD Stockholders.

(b) SLP Stockholders. All actions required to be taken by, or approvals or
consents of, the SLP Stockholders under this Agreement shall be taken by consent
or approval by, or agreement of, the holders of a majority of the DTI Securities
held by the SLP Stockholders, and such consent, approval or agreement shall
constitute the necessary action, approval or consent by the SLP Stockholders.

Section 7.7. Amendment; Waiver.

(a) Except as set forth below, any amendment or modification of any provision of
this Agreement shall require the prior written approval of the Company;
provided, that (i) if any such amendment or modification adversely affects the
MD Stockholders, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by the MD Stockholders in the aggregate,
(ii) if any such amendment or modification adversely affects the SLP
Stockholders, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by the SLP Stockholders in the aggregate and
(iii) if the express terms of any such amendment or modification
disproportionately and materially adversely affects a Management Stockholder
relative to the MD Stockholders or the SLP Stockholders or any other Management
Stockholder, it shall require the prior written consent of the holders of a
majority of the DTI Securities held by such affected Management Stockholders in
the aggregate. Notwithstanding the foregoing, (i) the foregoing proviso shall
not apply, in the case of Management Stockholders, with respect to amendments or
modifications that do not apply to Management Stockholders, and (ii) neither the
entry into any employment, severance, change of control, consulting, option
grant or award or other similar agreement between the Company or any of its
Affiliates, on the one hand, and an Applicable Employee of a Management
Stockholder, on the other hand, the amendment, supplement or modification
thereof, nor the waiver or consent of any provision or term herein or therein
with respect to any Management Stockholder, shall constitute an amendment or
modification of any provision of this Agreement,

 

36



--------------------------------------------------------------------------------

(iii) any addition of a transferee of DTI Securities or a recipient of DTI
Securities as a party hereto pursuant to Article VI shall not constitute an
amendment or modification hereto and the applicable Joinder Agreement need be
signed only by the Company and such transferee or recipient and (iv) the Company
shall promptly amend the books and records of the Company appropriately as and
to the extent necessary to reflect the removal or addition of a Management
Stockholder, any changes in the amount and/or type of DTI Securities
beneficially owned by each Management Stockholder and/or the addition of a
transferee of DTI Securities or a recipient of any DTI Securities, in each case,
pursuant to and in accordance with the terms of this Agreement.

(b) Any failure by the Company, the MD Stockholders or the SLP Stockholders at
any time to enforce any of the provisions of this Agreement shall not be
construed a waiver of such provision or any other provisions hereof. The waiver
by the Company, the MD Stockholders or the SLP Stockholders of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. Except as otherwise expressly provided herein, no failure on the part of
the Company, the MD Stockholders or the SLP Stockholders to exercise, and no
delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by the Company, the MD Stockholders or the SLP Stockholders preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 7.8. Assignment of Rights By Management Stockholders. No Management
Stockholder may assign or transfer its rights under this Agreement except with
the prior consent of the MD Stockholders and the SLP Stockholders. Any purported
assignment of rights or obligations under this Agreement in derogation of this
Section 7.8 shall be null and void.

Section 7.9. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 7.10. Third Party Beneficiaries. Except for Section 7.13 (which will be
for the benefit of the Persons set forth therein, and any such Person will have
the rights provided for therein), this Agreement does not create any rights,
claims or benefits inuring to any Person that is not a party hereto, and it does
not create or establish any third party beneficiary hereto.

Section 7.11. Termination. This Agreement shall terminate only (i) by written
consent of the MD Stockholders (for so long as the MD Stockholders own DTI
Securities), the SLP Stockholders (for so long as the SLP Stockholders own DTI
Securities) and the holders of a majority of the DTI Securities held by all of
the Management Stockholders or (ii) upon the dissolution or liquidation of the
Company.

Section 7.12. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission) or nationally-recognized overnight courier, which shall be
addressed:

 

37



--------------------------------------------------------------------------------

(a) in the case of the Company, to its principal office to the attention of its
General Counsel;

(b) in the case of the Stockholders identified below, to the following
respective addresses, e-mail addresses or facsimile numbers:

If to any of the SLP Stockholders, to:

c/o Silver Lake Partners

2775 Sand Hill Road

Suite 100

Menlo Park, CA 94025

Attention: Karen King

Facsimile: (650) 233-8125

E-mail: karen.king@silverlake.com

and

c/o Silver Lake Partners

9 West 57th Street

32nd Floor

New York, NY 10019

Attention: Andrew J. Schader

Facsimile: (212) 981-3535

E-mail: andy.schader@silverlake.com

with a copy (which shall not constitute actual or constructive notice) to:

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Attention: Rich Capelouto

                  Tristan M. Brown

                  Dan N. Webb

Facsimile: (650) 251-5002

Email: rcapelouto@stblaw.com

Email: tbrown@stblaw.com

Email: dwebb@stblaw.com

 

38



--------------------------------------------------------------------------------

If to any of the MD Stockholders, to:

Michael S. Dell

c/o Dell Inc.One Dell Way

Round Rock, TX 78682

Facsimile: (512) 283-1469

Email: michael@dell.com

with a copy (which shall not constitute actual or constructive notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Steven A. Rosenblum

Michael J. Segal

Andrew J. Nussbaum

Gordon S. Moodie

Facsimile: (212) 403-2000

Email: sarosenblum@wlrk.com

Email: msegal@wlrk.com

Email: ajnussbaum@wlrk.com

Email: gsmoodie@wlrk.com

and

MSD Capital, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention: Marc R. Lisker

Marcello Liguori

Facsimile: (212) 303-1772

Email: mlisker@msdpartners.com

Email: mliguori@msdcapital.com

(c) If to any Management Stockholder, to the address, e-mail address or
facsimile number appearing in the books and records of the Company or its
Subsidiaries, on the signature pages hereto and/or Joinder Agreement (if
applicable) of such Management Stockholder.

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day and (iii) in the case of dispatch by nationally-recognized
overnight courier, on

 

39



--------------------------------------------------------------------------------

the next Business Day following the disposition with such nationally-recognized
overnight courier. By notice complying with the foregoing provisions of this
Section 7.12, each party shall have the right to change its mailing address,
e-mail address or facsimile number for the notices and communications to such
party. The Stockholders hereby consent to the delivery of any and all notices,
designations, offers, acceptances or other communications provided for herein by
Electronic Transmission addressed to the email address or facsimile number of
such Stockholder as provided herein.

Section 7.13. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, portfolio company in which any such party or
any of its investment fund Affiliates have made a debt or equity investment (and
vice versa), agent, attorney or representative of any party hereto (including
any Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect any claim or cause of action (whether
in contract or tort) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

Section 7.14. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

Section 7.15. Aggregation; Beneficial Ownership.

(a) All Shares (including in each case Shares issuable upon exercise, delivery
or vesting of Company Awards) held by an Applicable Employee or any member of
such Applicable Employee’s Management Stockholder Group shall be deemed as being
owned by such Management Stockholder Group.

(b) All DTI Securities held or acquired by any Sponsor Stockholder and its
Affiliates and Permitted Transferees shall be aggregated together for the
purpose of determining the availability of any rights under and application of
any limitations under this Agreement, and such Sponsor Stockholder and its
Affiliates may apportion such rights as among themselves in any manner they deem
appropriate. Without limiting the generality of the foregoing:

(i) for the purposes of calculating the beneficial ownership of the MD
Stockholders, all of the MD Stockholders’ Common Stock, the MSD Partners
Stockholders’ Common Stock, all of their respective Affiliates’ Common Stock and
all of their respective Permitted Transferees’ Common Stock (including in each
case Common Stock issuable upon exercise, delivery or vesting of Company Awards)
shall be included as being owned by the MD Stockholders and as being
outstanding; and

 

 

40



--------------------------------------------------------------------------------

(ii) for the purposes of calculating the beneficial ownership of any other
Stockholder, all of such Stockholder’s Common Stock, all of its Affiliates’
Common Stock and all of its Permitted Transferees’ Common Stock (including in
each case Common Stock issuable upon exercise, delivery or vesting of Company
Awards) shall be included as being owned by such Stockholder and as being
outstanding.

Section 7.16. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 7.17. Management Stockholder Group Representative. With respect to each
Management Stockholder Group, the Applicable Employee (in such capacity, the
“Management Stockholder Group Representative”) for such Management Stockholder
Group shall act as, and each member of such Management Stockholder Group hereby
designates and appoints (and each Permitted Transferee of the Applicable
Employee of such Management Stockholder Group is hereby deemed to have so
designated and appointed) such Management Stockholder Group Representative, as
the sole representative of such Management Stockholder Group under this
Agreement and the Registration Rights Agreement, as applicable, with sole power
and authority to exercise all rights of the members of such Management
Stockholder Group hereunder and thereunder and to perform all such acts as are
required, authorized or contemplated by this Agreement to be performed by any
member of such Management Stockholder Group under this Agreement and the
Registration Rights Agreement, as applicable, including delivering any notice or
granting any waiver or consent hereunder or thereunder. The other parties hereto
are and will be entitled to rely on any action so taken or any notice given by
such Management Stockholder Group Representative on behalf of any member of such
Management Stockholder Group and are and will be entitled and authorized to give
notices only to such Management Stockholder Group Representative for any notice
contemplated by this Agreement or the Registration Rights Agreement, as
applicable, to be given to any member of such Management Stockholder Group. Each
member of a Management Stockholder Group hereby acknowledges and agrees that the
rights of the members of such Management Stockholder Group under this Agreement
and the Registration Rights Agreement, as applicable, shall be exercised only by
the Management Stockholder Group Representative with respect to such Management
Stockholder Group on behalf of such members and no such members shall be
separately entitled to exercise any such rights or to take any action required,
authorized or contemplated by this Agreement or the Registration Rights
Agreement, as applicable, by any member of such Management Stockholder Group.
Each member of a Management Stockholder Group further acknowledges that the
foregoing appointment and designation shall be deemed to be coupled with an
interest and shall survive the death or incapacity of such member. In the event
of the death or Disability of the Applicable Employee for such Management
Stockholder Group, a successor Management Stockholder Group Representative may
be chosen by holders of a majority of the DTI Securities beneficially owned by
the members of such Management Stockholder Group; provided, that notice thereof
is given by such new Management Stockholder Group Representative to the Company,
the MD Stockholders and the SLP Stockholders. Without limiting the generality of

 

41



--------------------------------------------------------------------------------

the foregoing, with respect to each Management Stockholder Group, each member of
such Management Stockholder Group hereby irrevocably makes, constitutes and
appoints (and each Permitted Transferee of the Applicable Employee of such
Management Stockholder Group is hereby deemed to have so made, constituted and
appointed) the Applicable Employee of such Management Stockholder Group (and
each successor to such Management Stockholder Group Representative) the true and
lawful attorney-in-fact of such member (or such Permitted Transferee), with full
power and authority, for, on behalf of and in the name of such member (or such
Permitted Transferee) to execute and deliver on behalf of such member (or such
Permitted Transferee) any and all instruments, agreements, notices, consents and
other documents that are necessary or advisable to exercise the rights and
perform the acts contemplated by this Section 7.17.

Section 7.18. Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

Section 7.19. Effectiveness. This Agreement shall become effective on
December 25, 2018 upon execution of this Agreement by the Company, the MD
Stockholders and the SLP Stockholders. In the event this Agreement does not
become effective, shall be void ab initio and the First Restated Agreement shall
continue in full force and effect without amendment or restatement.

[Remainder of page intentionally left blank]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Management
Stockholders Agreement or caused this Second Amended and Restated Management
Stockholders Agreement to be signed by its officer thereunto duly authorized as
of the date first written above.

 

COMPANY: DELL TECHNOLOGIES INC. By:  

/s/ Janet M. Bawcom

  Name: Janet M. Bawcom  

Title:   Senior Vice President and Assistant

            Secretary



--------------------------------------------------------------------------------

MD STOCKHOLDER:

/s/ Michael S. Dell

MICHAEL S. DELL



--------------------------------------------------------------------------------

MD STOCKHOLDER: SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST By:  

/s/ Marc R. Lisker

  Name: Marc R. Lisker   Title:   President, Hexagon Trust Company



--------------------------------------------------------------------------------

SLP STOCKHOLDERS: SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology
Associates III, L.P., its general partner By: SLTA III (GP), L.L.C., its general
partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name: Egon Durban   Title: Managing Director SILVER LAKE PARTNERS IV, L.P. By:
Silver Lake Technology Associates IV, L.P., its general partner By: SLTA IV
(GP), L.L.C., its general partner By: Silver Lake Group, L.L.C., its managing
member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Managing Director SILVER LAKE TECHNOLOGY INVESTORS
III, L.P. By: Silver Lake Technology Associates III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner By: Silver Lake Group, L.L.C.,
its managing member By:  

/s/ Egon Durban

  Name: Egon Durban   Title: Managing Director



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By: SLTA IV (GP), L.L.C., its general partner By:
Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name: Egon Durban   Title: Managing Director SLP DENALI CO-INVEST, L.P. By:
SLP Denali Co-Invest GP, L.L.C., its general partner By: Silver Lake Technology
Associates III, L.P., its managing member By: SLTA III (GP), L.L.C., its general
partner By: Silver Lake Group, L.L.C., its managing member By:  

/s/ Egon Durban

  Name: Egon Durban   Title: Managing Director



--------------------------------------------------------------------------------

Annex A

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Second Amended and Restated Management Stockholders Agreement,
dated as of December 25, 2018 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Management Stockholders
Agreement”) by and among Dell Technologies Inc., Michael S. Dell, Susan
Lieberman Dell Separate Property Trust, Silver Lake Partners III, L.P., Silver
Lake Technology Investors III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors IV, L.P., SLP Denali Co-Invest, L.P., the Management
Stockholders party thereto and any other Persons who become a party thereto in
accordance with the terms thereof. Capitalized terms used but not defined in
this Joinder Agreement shall have the respective meanings ascribed to such terms
in the Management Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Management
Stockholders Agreement, the undersigned hereby adopts and approves the
Management Stockholders Agreement and agrees, effective commencing on the date
hereof and as a condition to the undersigned’s becoming the transferee of DTI
Securities, to become a party as a Management Stockholder to, and to be bound by
and comply with the provisions of, the Management Stockholders Agreement
applicable to a Management Stockholder in the same manner as if the undersigned
were an original signatory to the Management Stockholders Agreement.

[The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Management Stockholders Agreement, it is a Permitted
Transferee of [•] and will be the lawful record owner of [•] shares of Class C
Common Stock of the Company as of the date hereof. The undersigned hereby
covenants and agrees that it will take all such actions as required of a
Permitted Transferee as set forth in the Management Stockholders Agreement,
including but not limited to conveying its record and beneficial ownership of
any DTI Securities and all rights, title and obligations thereunder back to the
initial transferor Stockholder or to another Permitted Transferee of the
original transferor Stockholder, as the case may be, immediately prior to such
time that the undersigned no longer meets the qualifications of a Permitted
Transferee as set forth in the Management Stockholders Agreement.]1

The undersigned acknowledges and agrees that Section 7.2 through Section 7.4 of
the Management Stockholders Agreement are incorporated herein by reference,
mutatis mutandis.

[Remainder of page intentionally left blank]

 

1 

[To be included for transfers of Transferable Shares to Permitted Transferees]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the day of            ,        .

 

 

Signature

 

Print Name

Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED as of the day of             ,         . DELL TECHNOLOGIES
INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain Second Amended and Restated
Management Stockholders Agreement, dated as of December 25, 2018 (as amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Management Stockholders Agreement”) by and among Dell Technologies
Inc., Michael S. Dell, Susan Lieberman Dell Separate Property Trust, Silver Lake
Partners III, L.P., Silver Lake Technology Investors III, L.P., Silver Lake
Partners IV, L.P., Silver Lake Technology Investors IV, L.P., SLP Denali
Co-Invest, L.P., the Management Stockholders party thereto and any other Persons
who become a party thereto in accordance with the thereof, I,             , the
spouse of             , who is a party to the Management Stockholders Agreement,
do hereby join with my spouse in executing the foregoing Management Stockholders
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof, in consideration of the issuance, acquisition or receipt of DTI
Securities and all other interests I may have in the shares and DTI Securities
subject thereto, whether the interest may be pursuant to community property laws
or similar laws relating to marital property in effect in the state or province
of my or our residence as of the date of signing this consent. Capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Management Stockholders Agreement.

 

Dated as of                     ,             

 

(Signature of Spouse)

 

 

(Print Name of Spouse)



--------------------------------------------------------------------------------

Annex C

FORM OF

PUT NOTICE

TO

DELL TECHNOLOGIES INC.

Pursuant to Section 4.2 of the Second Amended and Restated Management
Stockholders Agreement, dated as of December 25, 2018, by and among Dell
Technologies Inc. (the “Company”), the Sponsor Stockholders party thereto, the
Management Stockholders party thereto, the undersigned and the other signatories
thereto (as the same may be amended, restated, supplemented or modified from
time to time, the “Agreement”), the undersigned (the “Applicable Employee”)
hereby delivers to the Company this Put Notice on behalf of itself and all
members of such Applicable Employee’s Management Stockholder Group. Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Agreement.

This Put Notice is being delivered by the Applicable Employee to the Company on
or prior to the expiration of the Put Termination Date. The Applicable Employee
requests the Company purchase the number of Put Shares identified on Schedule I
attached hereto (the “Requested Put Shares”), in each case, for a price per
share equal to the Put Price. The Applicable Employee represents and warrants to
the Company that the Applicable Employee has full power and authority to execute
and deliver this Put Notice on behalf of the Applicable Employee and all members
of the Applicable Employee’s Management Stockholder Group and that the Requested
Put Shares have been held by the Applicable Employee and/or a member of the
Applicable Employee’s Management Stockholder Group for at least six (6) months
prior to the delivery of this Put Notice to the Company.

The Applicable Employee hereby expressly acknowledges and agrees that (A) the
Put Right shall be subject to, and the Company shall not be required to purchase
any Requested Put Shares that would breach, violate or be inconsistent with, the
terms, conditions and limitations set forth in Section 4.3 of the Agreement.

The Applicable Employee covenants and agrees to transfer to the Company all
stock certificates representing such Requested Put Shares, if such Requested Put
Shares are certificated (or if one or more of such stock certificates have been
lost, stolen or destroyed, such other evidence requested by the Board with
respect to lost, damaged or destroyed stock certificates), to the Company, free
and clear of all Encumbrances, and covenants and agrees to deliver to the
Company all such releases, letters of transmittal and/or instruments of transfer
properly completed and duly executed, as shall be requested by the Company.

The Company is requested to wire any cash amounts paid in satisfaction of the
Put Price to the account of the Applicable Employee included in the instructions
on Schedule I attached hereto (the “Wire Transfer Instructions”). By signing
this Put Notice the Applicable Employee agrees that payment of any amounts to
the account designated in this Put Notice and the Wire Transfer Instructions
shall constitute payment to and, upon delivery to such account, payment received
by the Management Stockholder Group. The Applicable Employee, on behalf



--------------------------------------------------------------------------------

of the Management Group, hereby waives and releases any and all claims relating
to the payment to the account designated in this Put Notice and the Wire
Transfer Instructions, that the undersigned may have against any party relying
on this Put Notice and the Wire Transfer Instructions, including, without
limitation, the failure of the Management Stockholder Group to receive amounts
due and owing to the undersigned which were transmitted according to this Put
Notice and the Wire Transfer Instructions, and agrees to indemnify and hold the
relying party harmless therefrom.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Dated the day of                         , 20 . As attorney-in-fact and
Management Stockholder Group Representative for the Management Stockholder Group
of the following named Applicable Employee:

 

(print name of Applicable Employee)

By:  

 

  (signature)  

 

(print name legibly)



--------------------------------------------------------------------------------

Schedule I

DESCRIPTION OF REQUESTED PUT SHARES

 

Name(s) and Address(es) of Registered Owner(s)       (Please Note Address
Changes)    Certificate Number      No. of Shares                    

Total No. of Shares

     

WIRE TRANSFER INSTRUCTIONS

Please insert your wire transfer instructions in the space provided below:

 

Bank Name:                                                                      

Bank Telephone Number:                                                

Account Name:                                                                  

Account Number:                                                              

Routing Number:                                                                